Exhibit 10.01


EXECUTION COPY
U.S. $1,500,000,000
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
Dated as of October 25, 2018
Among
EASTMAN CHEMICAL COMPANY
as Company
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
CITIBANK, N.A.
as Administrative Agent
CITIBANK, N.A.
JPMORGAN CHASE BANK, N.A.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers
JPMORGAN CHASE BANK, N.A.
and
BANK OF AMERICA, N.A.
as Syndication Agent
and
BARCLAYS BANK PLC
MIZUHO BANK, LTD.
MORGAN STANLEY SENIOR FUNDING, INC.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agents







--------------------------------------------------------------------------------

Exhibit 10.01


TABLE OF CONTENTS
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms
SECTION 1.02. Computation of Time Periods
SECTION 1.03. Accounting Terms
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
SECTION 2.01. The Revolving Credit Advances and Letters of Credit
SECTION 2.02. Making the Revolving Credit Advances
SECTION 2.03. [Reserved]
SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of Credit
SECTION 2.05. Fees
SECTION 2.06. Optional Termination or Reduction of the Commitments
SECTION 2.07. Repayment of Revolving Credit Advances
SECTION 2.08. Interest on Revolving Credit Advances
SECTION 2.09. Interest Rate Determination
SECTION 2.10. Optional Conversion of Revolving Credit Advances
SECTION 2.11. Prepayments of Revolving Credit Advances
SECTION 2.12. Increased Costs
SECTION 2.13. Illegality
SECTION 2.14. Payments and Computations
SECTION 2.15. Taxes
SECTION 2.16. Sharing of Payments, Etc.
SECTION 2.17. Evidence of Debt
SECTION 2.18. Use of Proceeds





--------------------------------------------------------------------------------

Exhibit 10.01


SECTION 2.19. Increase in the Aggregate Commitments
SECTION 2.20. Extension of Termination Date
SECTION 2.21. Defaulting Lenders
SECTION 2.22. Mitigation Obligations; Replacement of Lenders
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01. Conditions Precedent to Effectiveness of Amendment and Restatement
SECTION 3.02. Initial Advance to Each Designated Subsidiary
SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing, Issuance,
Increase Date and Commitment Extension.
SECTION 3.04. Determinations Under Section 3.01
ARTICLE IV REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Company
ARTICLE V COVENANTS OF THE COMPANY
SECTION 5.01. Affirmative Covenants
SECTION 5.02. Negative Covenants
SECTION 5.03. Financial Covenant
ARTICLE VI EVENTS OF DEFAULTS
SECTION 6.01. Events of Default
SECTION 6.02. Actions in Respect of Letters of Credit Upon Default
ARTICLE VII GUARANTY
SECTION 7.01. Guaranty
SECTION 7.02. Guaranty Absolute
SECTION 7.03. Waivers and Acknowledgments
SECTION 7.04. Subrogation
SECTION 7.05. Continuing Guaranty; Assignments





--------------------------------------------------------------------------------

Exhibit 10.01


ARTICLE VIII THE AGENT
SECTION 8.01. Appointment and Authority
SECTION 8.02. Rights as a Lender
SECTION 8.03. Exculpatory Provisions
SECTION 8.04. Reliance by Agent
SECTION 8.05. Indemnification
SECTION 8.06. Delegation of Duties
SECTION 8.07. Resignation of Agent
SECTION 8.08. Non-Reliance on Agent and Other Lenders.
SECTION 8.09. Other Agents.
SECTION 8.09. Certain ERISA Matters.
ARTICLE IX MISCELLANEOUS
SECTION 9.01. Amendments, Etc.
SECTION 9.02. Notices, Etc.
SECTION 9.03. No Waiver; Remedies
SECTION 9.04. Costs and Expenses
SECTION 9.05. Right of Set-off
SECTION 9.06. Binding Effect
SECTION 9.07. Assignments and Participations
SECTION 9.08. Confidentiality
SECTION 9.09. Designated Subsidiaries
SECTION 9.10. Governing Law
SECTION 9.11. Execution in Counterparts
SECTION 9.12. Judgment
SECTION 9.13. Jurisdiction, Etc.





--------------------------------------------------------------------------------

Exhibit 10.01


SECTION 9.14. No Liability of the Issuing Banks
SECTION 9.15. Substitution of Currency
SECTION 9.16. Power of Attorney
SECTION 9.17. Patriot Act
SECTION 9.18. No Fiduciary Duties
SECTION 9.19. Waiver of Jury Trial
SECTION 9.2. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions




Schedules
Schedule I    -         Commitments
Schedule 2.01(b)    -    Existing Letters of Credit
Schedule 4.01(d)     -    Disclosed Litigation
Schedule 4.01(i)    -    Tax Sharing Agreements
Schedule 4.01(m)    -    Environmental Matters
Schedule 5.01(d)-    -    Tax Filings with Any Person Other than the Company and
its Subsidiaries
Schedule 5.02(a)    -    Leases


Exhibits
Exhibit A     -    Form of Revolving Credit Note
Exhibit B     -    Form of Notice of Revolving Credit Borrowing
Exhibit C     -    Form of Assignment and Assumption
Exhibit D     -    Form of Opinion of Counsel for the Borrower
Exhibit E     -    Form of Compliance Certificate
Exhibit F     -    Form of Designation Agreement





--------------------------------------------------------------------------------

Exhibit 10.01


AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
Dated as of October 25, 2018
EASTMAN CHEMICAL COMPANY, a Delaware corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
and initial issuing banks (the “Initial Issuing Banks”) identified on Schedule I
hereto and CITIBANK, N.A. (“Citibank”), as administrative agent (the “Agent”)
for the Lenders (as hereinafter defined), agree as follows:
PRELIMINARY STATEMENT. The Company, the lenders party thereto and Citibank, as
administrative agent, are parties to a Second Amended and Restated Five Year
Credit Agreement dated as of October 9, 2014 (as amended, supplemented or
modified prior to the date hereof, the “Existing Credit Agreement”). Subject to
the satisfaction of the conditions set forth in Section 3.01 hereof, the parties
hereto agree to amend and restate the Existing Credit Agreement as herein set
forth.
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMSARTICLE I DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Acquisition” means, as to any Person, the purchase or other acquisition (in one
transaction or a series of transactions, including through a merger) of all of
the equity interests of another Person or all or substantially all of the
property, assets or business of another Person or of the assets constituting a
business unit, line of business or division of another Person.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means a Revolving Credit Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 1615
Brett Road, Building #3, New Castle, Delaware 19720, Account No. XXXXXXXX,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of the Agent designated in writing from time
to time by the Agent to the Company and the Lenders for such purpose and (c) in
any such case, such other account of the Agent as is designated in writing from
time to time by the Agent to the Company and the Lenders for such purpose.





--------------------------------------------------------------------------------

Exhibit 10.01


“Agreement” means this Amended and Restated Five-Year Credit Agreement dated as
of October 25, 2018.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Lending Office” means, with respect to each Lender, such Lender's
Domestic Lending Office in the case of a Base Rate Advance and such Lender's
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:
Public Debt Rating
S&P/Moody's
Applicable Margin for
Base Rate Advances
Applicable Margin for
Eurocurrency Rate Advances
Level 1
A- or A3 or above
0.000%
1.000%
Level 2
BBB+ or Baa1
0.125%
1.125%
Level 3
BBB or Baa2
0.250%
1.250%
Level 4
BBB- or Baa3
0.500%
1.500%
Level 5
Lower than Level 4
0.750%
1.750%



“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:







--------------------------------------------------------------------------------

Exhibit 10.01


Public Debt Rating
S&P/Moody's
Applicable
Percentage
Level 1
A- or A3 or above
0.090%
Level 2
BBB+ or Baa1
0.110%
Level 3
BBB or Baa2
0.125%
Level 4
BBB- or Baa3
0.175%
Level 5
Lower than Level 4
0.250%



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Citibank, JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.
“Assuming Lender” has the meaning specified in Section 2.19(d).
“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).
“Authorized Officer” means the Chief Executive Officer, Chief Financial Officer,
the Chief Legal Officer, the Secretary, the Chief Accounting Officer, the
Treasurer and such other persons designated by the Company in writing to the
Agent by the Treasurer of the Company and acceptable to the Agent.
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
“Bail-In Action” has the meaning specified in Section 9.20.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, and any successor statute or
statutes.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:





--------------------------------------------------------------------------------

Exhibit 10.01


(a)    the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
(b)    ½ of one percent per annum above the Federal Funds Rate;
(c)    the rate calculated by the Intercontinental Exchange Benchmark
Administration Ltd (ICE) (or the successor thereto if the ICE Benchmark
Administration is no longer making such a rate available) as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
at approximately 11:00 a.m. London time on such day or, if no such rate is
published on such day, the next preceding day on which a rate is published)
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%;
provided that, if One Month LIBOR shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; and
(d)    0%.
“Base Rate Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.08(a)(i).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrowers” means, collectively, the Company and the Subsidiaries of the Company
designated as the Designated Subsidiaries from time to time.
“Borrowing” means a Revolving Credit Borrowing.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euros, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).
“Capitalized Lease” means any lease of property, real, personal or mixed, the
obligations under which are recorded on the consolidated balance sheet of the
Company and its Subsidiaries in accordance with GAAP as capital leases or, after
giving effect to FASB ASC Topic 842, as finance leases.
“Capitalized Lease Obligations” means all obligations of the Company and its
Subsidiaries under or in respect of Capitalized Leases.
“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance satisfactory to the
Agent and each Issuing Bank (and “Cash Collateralization” has a corresponding
meaning).





--------------------------------------------------------------------------------

Exhibit 10.01


“Change in Control” means a change in control of the Company of a nature that
would be required to be reported (assuming such event has not been previously
reported) in response to Item 1(a) of the Current Report on Form 8-K, pursuant
to Section 13 or 15(d) of the Exchange Act; provided that, without limitation, a
Change in Control shall be deemed to have occurred at such time as (i) any
“person” within the meaning of Section 14(d) of the Exchange Act, other than the
Company, a Subsidiary of the Company, or any employee benefit plan(s) sponsored
by the Company or any Subsidiary of the Company, is or has become the
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of 30% or more of the combined voting power of the outstanding
securities of the Company ordinarily having the right to vote at the election of
directors, or (ii) individuals who constituted the Board of Directors of the
Company on the Effective Date (the “Incumbent Board”) have ceased for any reason
to constitute at least a majority thereof; provided further that any person
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least a majority of the directors comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director without objection to such nomination)
shall be, for purposes of this definition, considered as though such person were
a member of the Incumbent Board.
“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
“Commitment Date” has the meaning specified in Section 2.19(b).
“Commitment Increase” has the meaning specified in Section 2.19(a).
“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland and Euros.
“Communications” has the meaning specified in Section 9.02(d)(ii).
“Confidential Information” has the meaning specified in Section 9.08.
“Consenting Lender” has the meaning specified in Section 2.20(b).
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated EBT” means, for any period, the total revenues of the Company and
its Subsidiaries for such period, after deducting therefrom the cost of goods
sold and all operating expenses for such period, including research and
development and sales, general and administrative costs and interest expense for
such period, all determined in accordance with GAAP on a consolidated basis,
excluding any non-cash mark-to-market adjustment (positive or negative) for
pension or other post-retirement gains or expenses for such period.
“Consolidated EBITDA” means, for any period, the Consolidated EBT of the Company
and its Subsidiaries for such period, plus (a) the following to the extent
deducted in calculating such Consolidated EBT, but without duplication: (i)
amounts deducted in arriving at such Consolidated EBT in respect of non-cash
nonrecurring charges, (ii) depreciation and amortization allowances, (iii)
Consolidated Interest Expense for such period, (iv) other expenses or losses,
including purchase accounting entries such as inventory adjustment to fair
value, reducing such Consolidated EBT which do not represent a cash item in such
period or any future period, and (v) fees and expenses incurred in connection
with any proposed or actual acquisitions, investments, asset sales or





--------------------------------------------------------------------------------

Exhibit 10.01


divestitures in each case that are expensed, plus (b) reimbursement for losses
incurred with respect to liability or casualty events or business interruption
to the extent, without duplication (i) reimbursed to the Company or any of its
Subsidiaries by third party insurance companies during such period or (ii)
projected to be received no more than 12 months after the specified event or
business interruption as reasonably projected and factually supported by the
Company in good faith and to the extent not exceeding $250,000,000 for any
period of 12 months (calculated on a pro forma basis as though such amounts had
been received on the first day of such period) and minus (c) (i) amounts added
in arriving at such Consolidated EBT in respect of cash nonrecurring charges
paid during such period and (ii) other gains or additions, including purchase
accounting entries such as inventory adjustment to fair value, increasing such
Consolidated EBT which do not represent a cash item in such period or any future
period. For the purpose of calculating Consolidated EBITDA for any period, if
during such period the Company or any Subsidiary shall have made an Acquisition,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Acquisition occurred on the first day of such period.
“Consolidated Interest Expense” means, for any period, all interest charges
(including amortization of debt discount and expense and the imputed interest
component of Capitalized Lease Obligations properly chargeable to income during
such period) for the Company and its Subsidiaries, on a consolidated basis, all
determined in accordance with GAAP.
“Consolidated Net Tangible Assets” means, at any particular time, Consolidated
Tangible Assets at such time after deducting therefrom all current liabilities,
except for (i) notes and loans payable, (ii) current maturities of the principal
component of Capitalized Lease Obligations, all as set forth on the most recent
consolidated balance sheet of the Company and its Consolidated Subsidiaries and
computed in accordance with GAAP.
“Consolidated Tangible Assets” means, at any particular time, the aggregate
amount of all assets (less applicable reserves and other properly deductible
items) after deducting therefrom all goodwill, trade names, trademarks, patents,
unamortized debt discount and expenses (to the extent included in said aggregate
amount of assets) and other like intangibles, as set forth on the most recent
consolidated balance sheet of the Company and its Consolidated Subsidiaries and
computed in accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or 2.10.
“Debt” of any Person means (a) the sum of, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business of such Person), (iii) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (iv) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (v) all Debt of others referred to in
clauses (i) through (iv) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt minus (b) the sum of, (i) cash and cash equivalents that
are escrowed for the purpose





--------------------------------------------------------------------------------

Exhibit 10.01


of repayment of Debt, all of the foregoing determined in accordance with GAAP,
and (ii) indebtedness, if any, arising in connection with receivables
securitization and factoring programs in an aggregate principal amount not to
exceed $500,000,000 at the time outstanding (for purposes of this clause, the
“principal amount” of a receivables securitization program shall mean the
Invested Amounts).
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means at any time, subject to Section 2.21(d), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to an
Issuing Bank in respect of drawing under a Letter of Credit or make any other
payment due hereunder (each, a “funding obligation”), unless such Lender has
notified the Agent and the Company in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding has
not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent, the Company or an Issuing Bank in writing,
or has stated publicly, that it does not intend to comply with its funding
obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Lender that has defaulted on its funding
obligations under other loan agreements or credit agreements generally under
which it has commitments to extend credit or that has notified, or whose Parent
Company has notified, the Agent or the Company in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally unless such Lender has notified
the Agent and the Company in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (iv) any
Lender that has, for three or more Business Days after written request of the
Agent or the Company, failed to confirm in writing to the Agent and the Company
that it will comply with its prospective funding obligations hereunder (provided
that such Lender will cease to be a Defaulting Lender pursuant to this clause
(iv) upon the Agent’s and the Company’s receipt of such written confirmation),
or (v) any Lender with respect to which a Lender Insolvency Event has occurred
and is continuing with respect to such Lender or its Parent Company; provided
that a Lender Insolvency Event shall not be deemed to occur with respect to a
Lender or its Parent Company solely as a result of the acquisition
or maintenance of an ownership interest in such Lender or Parent Company by a
governmental authority or instrumentality thereof where such action does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Agent that a Lender
is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.21(d)) upon notification of such
determination by the Agent to the Company, the Issuing Banks and the Lenders.
“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.





--------------------------------------------------------------------------------

Exhibit 10.01


“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit F hereto signed by such Designated Subsidiary
and the Company.
“Disclosed Litigation” has the meaning specified in Section 3.01(b).
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.
“Domestic Subsidiary” means any Subsidiary of the Company incorporated under the
laws of the United States of America, any state thereof or the District of
Columbia.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).
“Environmental Affiliate” means, with respect to any Person, any other Person
whose liability for any Environmental Claim such Person has retained, assumed or
otherwise become liable for (contingently or otherwise), either contractually or
by operation of law.
“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws.
“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar written communication by any other Person alleging potential
liability for investigatory costs, cleanup costs, governmental response costs,
natural resources damages, property damages, personal injuries, fines or
penalties arising out of, based on or resulting from (a) the presence, or
release into the environment, of any Material of Environmental Concern at any
location, whether or not owned by such Person or (b) circumstances forming the
basis of any violation, or alleged violation of any Environmental Law.
“Environmental Laws” means all federal, state, local and foreign laws and
regulations relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata), including without limitation, laws
and regulations relating to emissions, discharges, releases or threatened
releases of hazardous or toxic materials, or otherwise relating to the
manufacture, processing, distribution, use treatment, storage, disposal,
transport or handling of hazardous or toxic materials.
“Equivalent” in Dollars of any Committed Currency on any date, means the quoted
spot rate at which the Agent’s principal office in London offers to exchange
Dollars for such Committed Currency in London prior to 11:00 A.M. (London time)
on such date and (ii) in any Committed Currency of Dollars on any date, means
the quoted spot rate at which the Agent’s principal office in London offers to
exchange such Committed Currency for Dollars in London prior to 11:00 A.M.
(London time) on such date.





--------------------------------------------------------------------------------

Exhibit 10.01


“ERISA” means the Employment Retirement Income Security Act of 1974, as amended
from time to time. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
“ERISA Controlled Group” means a group consisting of any ERISA Person and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control with such Person that,
together with such Person, are treated as a single employer under regulations of
the PBGC.
“ERISA Person” has the meaning set forth in Section 3(9) of ERISA for the term
“person.”
“ERISA Plan” means (a) any Plan that (i) is not a Multiemployer Plan and (ii)
has Unfunded Benefit Liabilities in excess of $1,000,000 and (b) any Plan that
is a Multiemployer Plan.
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a) the rate per
annum determined by reference to the rate calculated by the Intercontinental
Exchange Benchmark Administration Ltd (ICE) (or the successor thereto if the ICE
Benchmark Administration is no longer making such a rate available) as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Agent from time to
time) as the London interbank offered rate (“LIBOR”) for deposits in Dollars or
the applicable Committed Currency at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage for such Interest Period; provided that, if
the Eurocurrency Rate would be less than zero based on the foregoing
calculation, such rate shall be deemed to be zero for purposes of this
Agreement.
“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.08(a)(ii).
“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City





--------------------------------------------------------------------------------

Exhibit 10.01


with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Rate Advances
is determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Existing Credit Agreement” has the meaning specified in the preliminary
statement to this Agreement.
“Extension Date” has the meaning specified in Section 2.20(a).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by it; provided
that, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.
“Fronting Exposure” means, at any time there is a Defaulting Lender and with
respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of the L/C
Obligations with respect to Letters of Credit issued by such Issuing Bank, other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.
“GAAP” means generally accepted accounting principles in the United States
specifically as applied in the preparation of the financial statements referred
to in Section 4.01(e).
“Increase Date” has the meaning specified in Section 2.19(a).
“Increasing Lender” has the meaning specified in Section 2.19(b).
“Indebtedness” of any Person means, without duplication, (a) all indebtedness
(including principal, interest, fees and charges) of such Person for borrowed
money or for the deferred purchase





--------------------------------------------------------------------------------

Exhibit 10.01


price (or a portion thereof) of property or services (other than trade payables
incurred in the ordinary course of business of such Person), (b) all
indebtedness of such Person evidenced by a note, bond, debenture or similar
instrument, (c) the principal component of all Capitalized Lease Obligations of
such Person, (d) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all unreimbursed amounts drawn
thereunder, (e) all indebtedness of any other Person secured by any Lien on any
property owned by such Person, whether or not such indebtedness has been
assumed, (f) payment obligations under any interest rate protection agreements
(including without limitation, any interest rate swaps, caps, floors, collars
and similar agreements) and currency swaps and similar agreements, (g) payment
obligations under any facility for the sale or financing of receivables and (h)
any indebtedness of any other Person of the character referred to in clauses (a)
through (g) with respect to which such Person has become liable by way of any
guarantee, similar contingent obligation or other arrangement which has the
effect of assuring payment.
“Information Memorandum” means the information memorandum dated October 3, 2018
used by the Agent in connection with the syndication of the Commitments.
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurocurrency Rate Advance and ending on the last day of the period
selected by the Borrower requesting such Borrowing pursuant to the provisions
below and, thereafter, with respect to Eurocurrency Rate Advances, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two, three or six months, and subject to clause (iii) of
this definition, twelve months, as such Borrower may, upon notice received by
the Agent not later than 11:00 A.M. (New York City time) on the third Business
Day prior to the first day of such Interest Period, select; provided, however,
that:
(i)    such Borrower may not select any Interest Period that ends after the
Termination Date;
(ii)    Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Revolving Credit Borrowing shall be of the
same duration;
(iii)    in the case of any such Revolving Credit Borrowing, such Borrower shall
not be entitled to select an Interest Period having duration of twelve months
unless, by 2:00 P.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, each Lender notifies the Agent that such
Lender will be providing funding for such Revolving Credit Borrowing with such
Interest Period (the failure of any Lender to so respond by such time being
deemed for all purposes of this Agreement as an objection by such Lender to the
requested duration of such Interest Period); provided that, if any or all of the
Lenders object to the requested duration of such Interest Period, the duration
of the Interest Period for such Revolving Credit Borrowing shall be one, two,
three or six months, as specified by such Borrower in the applicable Notice of
Revolving Credit Borrowing as the desired alternative to an Interest Period of
twelve months;
(iv)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur





--------------------------------------------------------------------------------

Exhibit 10.01


on the next succeeding Business Day, provided, however, that, if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and
(v)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Company in connection with any receivables securitization
program and paid to the Company or its Subsidiaries, as reduced by the aggregate
amounts received by such investors from the payment of receivables and applied
to reduce such invested amounts.
“Issuing Bank” means an Initial Issuing Bank, any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.07 or any other Lender that agrees to become an Issuing Bank, so
long as such Eligible Assignee or other Lender expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Letter of Credit Commitment and Applicable Lending Office (which
information shall be recorded by the Agent in the Register), for so long as such
Initial Issuing Bank, Eligible Assignee or other Lender, as the case may be,
shall have a Letter of Credit Commitment.
“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent for the benefit of the Issuing Banks,
over which the Agent shall have sole dominion and control, upon terms as may be
satisfactory to the Agent.
“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Revolving Credit Advances made by an Issuing
Bank in accordance with Section 2.04 that have not been funded by the Lenders
and, in the case of any Letters of Credit denominated in Committed Currencies,
shall be the Equivalent in Dollars of such amount, determined as of the third
Business Day prior to such date.
“L/C Related Documents” has the meaning specified in Section 2.07(b)(i).
“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding or a Bail-In Action, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.





--------------------------------------------------------------------------------

Exhibit 10.01


“Lenders” means the Initial Lenders, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.19 or 2.20 and each
Person that shall become a party hereto pursuant to Section 9.07.
“Letter of Credit” has the meaning specified in Section 2.01(b).
“Letter of Credit Agreement” has the meaning specified in Section 2.04(a).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit to any Borrower in
(a) the Dollar amount set forth opposite the Issuing Bank's name on Schedule I
hereto under the caption “Letter of Credit Commitment”, (b) if such Issuing Bank
has become an Issuing Bank hereunder pursuant to an Assumption Agreement, the
Dollar amount set forth in such Assumption Agreement, or (c) if such Issuing
Bank has entered into one or more Assignment and Assumptions, the Dollar amount
set forth for such Issuing Bank in the Register maintained by the Agent pursuant
to Section 9.07(c) as such Issuing Bank's “Letter of Credit Commitment”, in each
case as such amount may be reduced prior to such time pursuant to Section 2.06.
“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks' Letter of Credit Commitments at
such time, (b) $250,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.06.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preferential payment
arrangement, priority or other security agreement of any kind or nature
whatsoever, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same effect as
any of the foregoing and the filing of any financing statement of similar
instrument under the Uniform Commercial Code or comparable law of any
jurisdiction, domestic or foreign.
“Margin Stock” has the meaning provided such term in Regulation U.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise) or operations of the Company and its
Subsidiaries taken as a whole or (b) the ability of the Company to perform, or
of the Agent or any of the Lenders to enforce, any of the Obligations.
“Material Subsidiary” means each Subsidiary of the Company which meets any of
the following conditions: (a) the Company and its other Subsidiaries,
investments in and advances to such Subsidiary exceed 10% of the total assets of
the Company and its Subsidiaries consolidated as of the end of the most recently
completed fiscal year, (b) the Company's and its other Subsidiaries’
proportionate share of the total assets (after intercompany eliminations) of
such Subsidiary exceeds 10% of the total assets of the Company and its
Subsidiaries consolidated as of the end of the most recently completed fiscal
year, or (c) the Company's and its other Subsidiaries' equity in the income from
the continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principles (excluding non-recurring
items and special charges) of such Subsidiary exceeds 10% of such income of the
Company and its Subsidiaries consolidated for the most recently completed fiscal
year.





--------------------------------------------------------------------------------

Exhibit 10.01


“Materials of Environmental Concern” means all chemicals, pollutants,
contaminants, wastes and otherwise hazardous or toxic substances, petroleum and
petroleum products regulated by applicable Environmental Laws.
“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
“Moody's” means Moody's Investors Service Inc.
“Non-Consenting Lender” has the meaning specified in Section 2.20(b).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.
“Note” means a Revolving Credit Note.
“Notice of Issuance” has the meaning specified in Section 2.04(a).
“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).
“Obligations” means all amounts owing to the Agent or any Lender (whether a
contingent obligation or otherwise) pursuant to the terms of this Agreement or
any Note.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.
“Participant” has the meaning assigned to such term in clause (d) of Section
9.07.
“Participant Register” has the meaning assigned to such term in clause (d) of
Section 9.07.
“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Company and the Lenders.
“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any employee benefit plan, covered by Title IV of ERISA, the
funding requirements of which: (a) were the responsibility of the Company or a
member of its ERISA Controlled Group at any time within the five years
immediately preceding the date hereof, (b) are currently the responsibility of
the Company or a member of its ERISA Controlled Group, or (c) hereafter become
the responsibility of the Company or a member of its ERISA Controlled Group,
including any such plans as may have been, or may hereafter be, terminated for
whatever reason.





--------------------------------------------------------------------------------

Exhibit 10.01


“Potential Defaulting Lender” means, at any time, a Lender (i) as to which an
event of the kind referred to in the definition of “Lender Insolvency Event” has
occurred and is continuing in respect of any Subsidiary of such Lender, (ii) as
to which the Agent or any Issuing Bank has in good faith determined and notified
the Company and (in the case of an Issuing Bank) the Agent that such Lender or
its Parent Company or a Subsidiary thereof has notified the Agent, or has stated
publicly, that it will not comply with its funding obligations under any other
loan agreement or credit agreement or other similar/other financing agreement
unless such Lender has notified the Agent and the Company in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding has not been satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing) or (iii) that has, or whose Parent Company has, a non-investment
grade rating from Moody’s or S&P or another nationally recognized rating agency.
Any determination that is made that a Lender is a Potential Defaulting Lender
under any of clauses (i) through (iii) above will be made by the Agent or, in
the case of clause (ii), an Issuing Bank, in its sole discretion acting in good
faith. The Agent will promptly send to all parties hereto a copy of any notice
to the Company provided for in this definition.
“Principal Property” means any manufacturing plant or manufacturing facility (in
each case taken as a whole) which is (a) owned by the Company or any Principal
Subsidiary, (b) located within the continental United States, and (c) in the
opinion of the Board of Directors of the Company, material to the total business
conducted by the Company and the Principal Subsidiaries taken as a whole.
“Principal Subsidiary” means any Subsidiary of the Company (a) substantially all
the property of which is located within the continental United States and (b)
which owns any Principal Property; provided that the term “Principal Subsidiary”
shall not include any such Subsidiary which is principally engaged in leasing or
in financing receivables, or which is principally engaged in financing the
Company's operations outside the continental United States of America.
“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody's, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company.
For purposes of the foregoing, (a) if only one of S&P and Moody's shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
shall be determined by reference to the available rating; (b) if neither S&P nor
Moody's shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage will be set in accordance with Level 5 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be; (c) if the ratings established by S&P and Moody's shall fall within
different levels, the Applicable Margin and the Applicable Percentage shall be
based upon the higher rating; (d) if any rating established by S&P or Moody's
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; and
(e) if S&P or Moody's shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P or Moody's, as the
case may be, shall refer to the then equivalent rating by S&P or Moody's, as the
case may be.
“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender's Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.06 or 6.01,
such Lender's Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall





--------------------------------------------------------------------------------

Exhibit 10.01


have been terminated pursuant to Section 2.06 or 6.01, the aggregate amount of
all Revolving Credit Commitments as in effect immediately prior to such
termination).
“Register” has the meaning specified in Section 9.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” has the meaning set forth in Section 4043(b) of ERISA (other
than a Reportable Events as to which the provision of 30 days' notice to the
PBGC is waived under applicable regulations), or is the occurrence of any of the
events described in Section 4062(e) or 4063(a) of ERISA.
“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Revolving Credit Advances owing to Lenders, or,
if no such principal amount is then outstanding, Lenders having at least a
majority in interest of the Revolving Credit Commitments; provided that if any
Lender shall be a Defaulting Lender at such time, there shall be excluded from
the determination of Required Lenders at such time the Revolving Credit
Commitments of such Lender at such time.
“Responsible Officer” means the Chief Financial Officer, the Chief Accounting
Officer, the Treasurer or any Assistant Treasurer of the Company.
“Restricted Subsidiary” means, for purposes of Section 5.02(d) hereof, a
wholly-owned Subsidiary of the Company substantially all of the assets of which
are located in the United States (excluding territories or possessions) and
which owns a Principal Property; provided however, that the term Restricted
Subsidiary shall not include any Subsidiary that is principally engaged in (a)
the business of financing; (b) the business of owning, buying, selling, leasing,
dealing in or developing real property; or (c) the business of exporting goods
or merchandise from or importing goods or merchandise into the United States.
“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.
“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £5,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €5,000,000.
“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.





--------------------------------------------------------------------------------

Exhibit 10.01


“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender's name on Schedule I hereto as such Lender's
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into any Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(c), as such amount may be
reduced pursuant to Section 2.06 or increased pursuant to Section 2.19.
“Revolving Credit Note” means a promissory note of any Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender to such Borrower.
“S&P” means S&P Global Ratings.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any EU Member State or Her
Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is or
whose government is the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons.
“SPC” has the meaning specified in Section 9.07(f) hereto.
“Subsidiary” means, with respect to any Person, any corporation or other entity
in which such Person has ownership or control sufficient under GAAP to require
such corporation or entity to be consolidated with such Person for financial
reporting purposes.
“Termination Date” means the earlier of (a) October 25, 2023, subject to the
extension thereof pursuant to Section 2.20 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.06 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.20 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
“Termination Event” means (a) a Reportable Event, or (b) the initiation of any
action by the Company, any member of the Company's ERISA Controlled Group or any
ERISA Plan fiduciary to terminate an ERISA Plan or the treatment of an amendment
to an ERISA Plan as a termination under ERISA, or (c) the institution of
proceedings by the PBGC under Section 4042 of ERISA to terminate an ERISA Plan
or to appoint a trustee to administer any ERISA plan, except, in any such case,
where the result thereof could not reasonably be expected to have a Material
Adverse Effect.





--------------------------------------------------------------------------------

Exhibit 10.01


“Type” means, as to any Revolving Credit Advance, its nature as a Base Rate
Advance or a Eurocurrency Rate Advance.
“Unfunded Benefit Liabilities” means with respect to any Plan at any time, the
amount (if any) by which (a) the present value of all benefit liabilities under
such Plan as defined in Section 4001(a)(16), of ERISA, exceeds (b) the fair
market value of all Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plan (on the basis of the interest
rate and other assumptions used to determine the current liabilities of the Plan
as required under Code Section 430.
“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit to any Borrower
in an amount equal to the excess of (a) the amount of its Letter of Credit
Commitment over (b) the aggregate Available Amount of all Letters of Credit
issued by such Issuing Bank.
“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender's Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Revolving Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time, plus (ii) such
Lender's Ratable Share of (A) the aggregate Available Amount of all the Letters
of Credit outstanding at such time and (B) the aggregate principal amount of all
Revolving Credit Advances made by each Issuing Bank pursuant to Section 2.04(c)
that have not been ratably funded by such Lender and outstanding at such time.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.
SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDITARTICLE II AMOUNTS AND
TERMS OF THE ADVANCES AND LETTERS OF CREDIT
SECTION 2.01. The Revolving Credit Advances and Letters of Credit. (a) The
Revolving Credit Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Credit Advances to any
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an amount (based in respect of any
Revolving Credit Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined





--------------------------------------------------------------------------------

Exhibit 10.01


on the date of delivery of the applicable Notice of Revolving Credit Borrowing)
not to exceed such Lender's Unused Commitment. Each Revolving Credit Borrowing
shall be in an amount not less than the Revolving Credit Borrowing Minimum or
the Revolving Credit Borrowing Multiple in excess thereof and shall consist of
Revolving Credit Advances of the same Type and in the same currency made on the
same day by the Lenders ratably according to their respective Revolving Credit
Commitments. Within the limits of each Lender's Revolving Credit Commitment, any
Borrower may borrow under this Section 2.01(a), prepay pursuant to Section 2.11
and reborrow under this Section 2.01(a).
(b)    Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
set forth in any Letter of Credit Agreement and hereinafter set forth, in
reliance upon the agreements of the other Lenders set forth in this Agreement,
to issue stand-by letters of credit (each, a “Letter of Credit”) denominated in
Dollars or any Committed Currency for the account of any Borrower from time to
time on any Business Day during the period from the Effective Date until 30 days
before the Termination Date in an aggregate Available Amount (based in respect
of any Letter of Credit to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Issuance) (i) for all Letters of Credit issued by each
Issuing Bank not to exceed at any time the lesser of (x) the Letter of Credit
Facility at such time and (y) such Issuing Bank's Letter of Credit Commitment at
such time and (ii) for each such Letter of Credit not to exceed an amount equal
to the Unused Commitments of the Lenders at such time. No Issuing Bank shall be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause such Issuing Bank to exceed any limits imposed by, any
applicable law. No Letter of Credit shall have an expiration date (including all
rights of the applicable Borrower or the beneficiary to require renewal) later
than 10 Business Days before the earliest Termination Date for which the
aggregate Commitments of the Lenders (after giving effect to any extensions of
the Termination Date pursuant to Section 2.20) are not equal to or greater than
the aggregate Available Amount of all Letters of Credit. Within the limits
referred to above, any Borrower may request the issuance of Letters of Credit
under this Section 2.01(b), repay any Revolving Credit Advances resulting from
drawings thereunder pursuant to Section 2.04(c) and request the issuance of
additional Letters of Credit under this Section 2.01(b). Each letter of credit
listed on Schedule 2.01(b) shall be deemed to constitute a Letter of Credit
issued hereunder, and each Lender that is an issuer of such a Letter of Credit
shall, for purposes of Section 2.04, be deemed to be an Issuing Bank for each
such letter of credit, provided that any renewal or replacement of any such
letter of credit shall be issued by an Issuing Bank pursuant to the terms of
this Agreement. The terms “issue”, “issued”, “issuance” and all similar terms,
when applied to a Letter of Credit, shall include any renewal, extension or
amendment thereof.
SECTION 2.02. Making the Revolving Credit Advances Making the Revolving Credit
Advances. (a) Except as otherwise provided in Section 2.04(c), each Revolving
Credit Borrowing shall be made on notice, given not later than (x) 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in Dollars, (y) 11:00 A.M.
(New York City time) on the fourth Business Day prior to the date of the
proposed Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in a Committed Currency or
(z) 1:00 P.M. (New York City time) on the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Base Rate
Advances, by any Borrower to the Agent, which shall give to each Lender prompt
notice thereof by telecopier. Each such notice of a Revolving Credit Borrowing
(a “Notice of Revolving Credit Borrowing”) shall be made in writing or by
electronic mail, or telecopier in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount of such Revolving Credit Borrowing, and (iv) in the case
of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such





--------------------------------------------------------------------------------

Exhibit 10.01


Revolving Credit Advance. Each Lender shall, before (x) 3:00 P.M. (New York City
time), in the case of Borrowings denominated in Dollars, and (y) before 9:00
A.M. New York City time), in the case of Borrowings denominated in Committed
Currencies, on the date of such Revolving Credit Borrowing, make available for
the account of its Applicable Lending Office to the Agent at the applicable
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Revolving Credit Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower requesting the Revolving Credit
Borrowing at the Agent’s address referred to in Section 9.02 or at the
applicable Payment Office, as the case may be.
(b)    Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.09 or 2.13 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than six separate Revolving Credit Borrowings.
(c)    Each Notice of Revolving Credit Borrowing of any Borrower shall be
irrevocable and binding on such Borrower. In the case of any Revolving Credit
Borrowing that the related Notice of Revolving Credit Borrowing specifies is to
be comprised of Eurocurrency Rate Advances, the Borrower requesting such
Revolving Credit Borrowing shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Revolving Credit Borrowing for such
Revolving Credit Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Credit
Advance to be made by such Lender as part of such Revolving Credit Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date.
(d)    Unless the Agent shall have received notice from a Lender prior to the
time of any Revolving Credit Borrowing that such Lender will not make available
to the Agent such Lender's ratable portion of such Revolving Credit Borrowing,
the Agent may assume that such Lender has made such portion available to the
Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower requesting such Revolving Credit
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent, such
Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of such Borrower, the higher
of (A) the interest rate applicable at the time to the Revolving Credit Advances
comprising such Borrowing and (B) the cost of funds incurred by the Agent in
respect of such amount and (ii) in the case of such Lender, (A) the Federal
Funds Rate in the case of Advances denominated in Dollars or (B) the cost of
funds incurred by the Agent in respect of such amount in the case of Advances
denominated in Committed Currencies. If such Lender shall repay to the Agent
such corresponding amount, such amount so repaid shall constitute such Lender's
Revolving Credit Advance as part of such Revolving Credit Borrowing for purposes
of this Agreement.
(e)    The failure of any Lender to make the Revolving Credit Advance to be made
by it as part of any Revolving Credit Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Revolving Credit Advance
on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.





--------------------------------------------------------------------------------

Exhibit 10.01


(f)    Each Lender at its option may make any Advances by causing any domestic
or foreign branch or Affiliate of such Lender to make such Advances; provided
that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Advances in accordance with the terms of this
Agreement.
SECTION 2.03. [Reserved].
SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof by telecopier or cable. Each such notice of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be by telecopier or cable or, if agreed
to by the applicable Issuing Bank, by e-mail, confirmed immediately in writing,
specifying therein the requested (A) date of such issuance (which shall be a
Business Day), (B) Available Amount and currency of such Letter of Credit,
(C) expiration date of such Letter of Credit (which shall not be later than one
year after the date of issuance thereof; provided that any Letter of Credit
which provides for automatic one-year extension(s) of such expiration date shall
be deemed to comply with the foregoing requirement if the Issuing Bank has the
unconditional right to prevent any such automatic extension which extends beyond
the Termination Date from taking place and each Issuing Bank hereby agrees to
exercise such right to prevent any such automatic extension for each Letter of
Credit outstanding after the Termination Date), (D) name and address of the
beneficiary of such Letter of Credit and (E) form of such Letter of Credit, and
shall be accompanied by such application and agreement for letter of credit as
such Issuing Bank may specify to the applicable Borrower for use in connection
with such requested Letter of Credit (a “Letter of Credit Agreement”). If the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its sole discretion, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
applicable Borrower at its office referred to in Section 9.02 or as otherwise
agreed with such Borrower in connection with such issuance. In the event and to
the extent that the provisions of any Letter of Credit Agreement shall directly
conflict with this Agreement, the provisions of this Agreement shall govern, it
being the intention of the parties that any Letter of Credit Agreement shall
supplement this Agreement.
(b)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount or extending the expiration thereof)
and without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender's Ratable Share of the Available Amount of such Letter of Credit.
Each Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender's
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date made, or
of any reimbursement payment required to be refunded to any Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender's
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender's Revolving Credit Commitment is amended pursuant to the





--------------------------------------------------------------------------------

Exhibit 10.01


operation of Section 2.19 or 2.20, an assignment in accordance with Section 9.07
or otherwise pursuant to this Agreement.
(c)    Drawing and Reimbursement. The payment by an Issuing Bank of a draft
drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of a Revolving Credit Advance,
which shall, in the case of a Dollar denominated Letter of Credit be a Base Rate
Advance in the amount of such draft or, in the case of a Letter of Credit
denominated in a Committed Currency, shall be a Base Rate Advance in the Dollar
Equivalent of the amount of such draft. Each Issuing Bank shall give prompt
notice of each drawing under any Letter of Credit issued by it to the applicable
Borrower and the Agent. Upon written demand by the Agent, each Lender shall pay
to the Agent such Lender's Ratable Share of such outstanding Revolving Credit
Advance, by making available for the account of its Applicable Lending Office to
the Agent for the account of such Issuing Bank, by deposit to the Agent's
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Revolving Credit Advance to be funded by such Lender.
Each Lender acknowledges and agrees that its obligation to make Revolving Credit
Advances pursuant to this paragraph in respect of Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Ratable Share of an outstanding Revolving Credit
Advance on (i) the Business Day on which demand therefor is made, provided that
notice of such demand is given not later than 11:00 A.M. (New York City time) on
such Business Day, or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. If and to the extent that any
Lender shall not have so made the amount of such Revolving Credit Advance
available to the Agent, such Lender agrees to pay to the Agent for the account
of the applicable Issuing Bank forthwith on demand such amount together with
interest thereon, for each day from the date of demand by the Agent until the
date such amount is paid to the Agent, at the Federal Funds Rate for its account
or the account of such Issuing Bank, as applicable. Promptly after receipt
thereof the Agent shall transfer such funds to the applicable Issuing Bank. If
such Lender shall pay to the Agent such amount for the account of any such
Issuing Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Revolving Credit Advance made by such Lender on such Business
Day for purposes of this Agreement, and the outstanding principal amount of the
Revolving Credit Advance made by such Issuing Bank shall be reduced by such
amount on such Business Day.
(d)    Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Agent on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit during the preceding month
and drawings during such month under all Letters of Credit and (B) to the Agent
on the first Business Day of each calendar quarter a written report setting
forth the average daily aggregate Available Amount during the preceding calendar
quarter of all Letters of Credit.
(e)    Failure to Make Advances. The failure of any Lender to make the Revolving
Credit Advance to be made by it on the date specified in Section 2.04(c) shall
not relieve any other Lender of its obligation hereunder to make its Revolving
Credit Advance on such date, but no Lender shall be responsible for the failure
of any other Lender to make the Revolving Credit Advance to be made by such
other Lender on such date.
SECTION 2.05. Fees. (a) Commitment Fee. The Company agrees to pay to the Agent
for the account of each Lender a commitment fee on the amount equal to such
Lender's Revolving Credit Commitment minus the sum of (i) the aggregate
principal amount of all Revolving Credit Advances made





--------------------------------------------------------------------------------

Exhibit 10.01


by such Lender and (ii) such Lender’s Ratable Share of all outstanding Letters
of Credit (based in respect of any Revolving Credit Advances and Letters of
Credit denominated in a Committed Currency by reference to the Equivalent
thereof in Dollars determined on the Business Day prior to the calculation of
such fee), from the Effective Date in the case of each Initial Lender and from
the effective date specified in the Assumption Agreement or in the Assignment
and Assumption pursuant to which it became a Lender in the case of each other
Lender until the Termination Date at a rate per annum equal to the Applicable
Percentage in effect from time to time, payable in arrears quarterly on the last
day of each of March, June, September and December, commencing December 31,
2018, and on the Termination Date applicable to such Lender, provided that no
Defaulting Lender shall be entitled to receive any commitment fee for any period
during which that Lender is a Defaulting Lender (and the Company shall not be
required to pay such fee that otherwise would have been required to have been
paid to that Defaulting Lender).
(b)    Letter of Credit Fees. (i) Each Borrower shall pay to the Agent for the
account of each Lender a commission on such Lender's Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit (based in
respect of any Letters of Credit denominated in a Committed Currency by
reference to the Equivalent thereof in Dollars the Business Day prior to the
calculation of such fee) issued for the account of such Borrower and outstanding
from time to time at a rate per annum equal to the Applicable Margin for
Eurocurrency Rate Advances in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing with the quarter ended December 31, 2018, and on the final
Termination Date applicable to each Lender; provided that the Applicable Margin
shall be 2% above the Applicable Margin in effect upon the occurrence and during
the continuation of an Event of Default if such Borrower is required to pay
default interest pursuant to Section 2.08(b); provided, further, that (i) to the
extent that all or a portion of the Fronting Exposure in respect of any
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.21(a), such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Credit Commitments, and (ii) to the extent that all or any portion of such
Fronting Exposure cannot be so reallocated, such fees will instead accrue for
the benefit of and be payable to the respective Issuing Banks ratably according
to the outstanding Letters of Credit issued by each Issuing Bank.
(ii)    Each Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee of 0.125% per annum of the Available Amount of each Letter of
Credit issued by it payable in arrears quarterly on the last day of each March,
June, September and December, and such transfer fees and other fees and charges
in connection with the issuance or administration of each Letter of Credit as
such Borrower and such Issuing Bank shall agree in any applicable Letter of
Credit Agreement or otherwise.
(c)    Agent's Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Company and the Agent.
SECTION 2.06. Optional Termination or Reduction of the Commitments. The Company
shall have the right, upon at least three Business Days' notice to the Agent, to
terminate in whole or reduce ratably in part the Unused Commitments or the
Unissued Letter of Credit Commitments of the Lenders, provided that each partial
reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.
SECTION 2.07. Repayment of Revolving Credit Advances. (a) Each Borrower shall
repay to the Agent for the ratable account of the Lenders on the Termination
Date the aggregate principal amount of the Revolving Credit Advances made to it
and then outstanding.





--------------------------------------------------------------------------------

Exhibit 10.01


(b)    The obligations of the Borrowers under this Agreement, any Letter of
Credit Agreement and any other agreement or instrument relating to any Letter of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances (it being understood that any such
payment by any Borrower is without prejudice to, and does not constitute a
waiver of, any rights such Borrower might have or might acquire as a result of
the payment by any Lender of any draft or the reimbursement by such Borrower
thereof):
(i)    any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of a Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
(iii)    the existence of any claim, set-off, defense or other right that a
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, any Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;
(vi)    any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of a Borrower in respect of the L/C Related
Documents; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, a
Borrower or a guarantor.
SECTION 2.08. Interest on Revolving Credit Advances. (a) Scheduled Interest.
Each Borrower shall pay interest on the unpaid principal amount of each
Revolving Credit Advance made to it and owing to each Lender from the date of
such Revolving Credit Advance until such principal amount shall be paid in full,
at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Revolving Credit Advance
is a Base Rate Advance, a rate per annum equal at all times to the sum of
(x) the Base Rate in effect from time to time plus (y) the Applicable Margin in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.
(ii)    Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest





--------------------------------------------------------------------------------

Exhibit 10.01


Period for such Revolving Credit Advance to the sum of (x) the Eurocurrency Rate
for such Interest Period for such Revolving Credit Advance plus (y) the
Applicable Margin in effect from time to time, payable in arrears on the last
day of such Interest Period and, if such Interest Period has a duration of more
than three months, on each day that occurs during such Interest Period every
three months from the first day of such Interest Period and on the date such
Eurocurrency Rate Advance shall be Converted or paid in full.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the Agent may, and upon the request of the Required Lenders
shall, require the Borrowers to pay interest (“Default Interest”) on (i) the
unpaid principal amount of each Revolving Credit Advance owing to each Lender,
payable in arrears on the dates referred to in clause (a)(i) or (a)(ii) above,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Revolving Credit Advance pursuant to clause (a)(i)
or (a)(ii) above and (ii) to the fullest extent permitted by law, the amount of
any interest, fee or other amount payable hereunder that is not paid when due,
from the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following the acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable whether or not
previously required by the Agent.
SECTION 2.09. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Company and the Lenders of the applicable interest rate determined
by the Agent for purposes of Section 2.08(a)(i) or (ii).
(b)    If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (New York time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as a part of such Borrowing during
its Interest Period or (ii) the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Company and the
Lenders, whereupon (A) the Borrower of such Eurocurrency Rate Advances will, on
the last day of the then existing Interest Period therefor, (1) if such
Eurocurrency Rate Advances are denominated in Dollars, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances and (2) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, either
(x) prepay such Advances or (y) exchange such Advances into an Equivalent amount
of Dollars and Convert such Advances into Base Rate Advances and (B) the
obligation of the Lenders to make, or to Convert Revolving Credit Advances into,
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist.
(c)    If any Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Agent will forthwith
so notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in a
Committed Currency, be exchanged for an Equivalent amount of Dollars and Convert
into Base Rate Advances.





--------------------------------------------------------------------------------

Exhibit 10.01


(d)    On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
such Advances shall automatically (i) if such Eurocurrency Rate Advances are
denominated in Dollars, Convert into Base Rate Advances and (ii) if such
Eurocurrency Rate Advances are denominated in a Committed Currency, be exchanged
for an Equivalent amount of Dollars and Convert into Base Rate Advances.
(e)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, (A) if such Eurocurrency Rate Advances
are denominated in Dollars, be Converted into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, be
exchanged for an Equivalent amount of Dollars and be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended.
(f)    If the rates calculated by the Intercontinental Exchange Benchmark
Administration Ltd (ICE) (or the successor thereto if the ICE Benchmark
Administration is no longer making such a rate available) as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
of the Intercontinental Exchange Benchmark Administration Ltd (ICE) (or on any
successor or substitute page of such service) are unavailable:
(i)    the Agent shall forthwith notify the applicable Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances,
(ii)    with respect to each Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by the applicable Borrower or be
automatically exchanged for an Equivalent amount of Dollars and be Converted
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and
(iii)    the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.
(g)    Notwithstanding anything to the contrary in this Agreement, if the Agent
determines (which determination shall be conclusive absent manifest error), or
the Required Lenders notify the Agent (with a copy to the Company) that the
Required Lenders have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because LIBOR is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or
(ii)    the supervisor for the administrator of LIBOR or a governmental
authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be made available,
or used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”),





--------------------------------------------------------------------------------

Exhibit 10.01


then, after such determination by the Agent or receipt by the Agent of such
notice, as applicable, the Agent and the Company may amend this Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) that has been
broadly accepted by the syndicated loan market in the United States in lieu of
LIBOR (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes (as defined below) and,
notwithstanding anything to the contrary in Section 9.01, any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Agent shall have posted such proposed amendment to all Lenders and the
Company unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Agent notice that such Required Lenders do not accept such
amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain LIBOR
Advances shall be suspended, (to the extent of the affected LIBOR Advances or
Interest Periods). Upon receipt of such notice, any Borrower may revoke any
pending request for a LIBOR Borrowing of, conversion to or continuation of LIBOR
Advances (to the extent of the affected LIBOR Advances or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Advances in the amount specified therein.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Agent, to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Agent determines in consultation with
the Company).
SECTION 2.10. Optional Conversion of Revolving Credit Advances. The Borrower of
any Revolving Credit Advance may on any Business Day, upon notice given to the
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Conversion and subject to the provisions of
Sections 2.09 and 2.13, Convert all Revolving Credit Advances denominated in
Dollars of one Type comprising the same Borrowing made to such Borrower into
Revolving Credit Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Revolving Credit
Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Dollar denominated Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower giving such notice.
SECTION 2.11. Prepayments of Revolving Credit Advances. (a) Optional. Each
Borrower may, upon notice at least two Business Days' prior to the date of such
prepayment, in the case of Eurocurrency Rate Advances, and not later than 11:00
A.M. (New York City time) on the date of such prepayment, in the





--------------------------------------------------------------------------------

Exhibit 10.01


case of Base Rate Advances, to the Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given such Borrower
shall, prepay the outstanding principal amount of the Revolving Credit Advances
comprising part of the same Revolving Credit Borrowing made to such Borrower in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment of Revolving Credit Advances shall be in an aggregate
principal amount of not less than the Revolving Credit Borrowing Minimum or a
Revolving Credit Borrowing Multiple in excess thereof and (y) in the event of
any such prepayment of a Eurocurrency Rate Advance, such Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(c).
(b)    Mandatory. (i) If, on any date, the Agent notifies the Company that, on
any interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars plus the aggregate Available Amount of all
Letters of Credit denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Committed Currencies plus the aggregate Available Amount of all
Letters of Credit denominated in Committed Currencies then outstanding exceeds
103% of the aggregate Commitments of the Lenders on such date, the Borrowers
shall, as soon as practicable and in any event within two Business Days after
receipt of such notice, subject to the proviso to this sentence set forth below,
prepay the outstanding principal amount of any Advances owing by the Borrowers
in an aggregate amount sufficient to reduce such sum to an amount not to exceed
100% of the aggregate Commitments of the Lenders on such date together with any
interest accrued to the date of such prepayment on the aggregate principal
amount of Advances prepaid; provided that if the Company has Cash Collateralized
Letters of Credit in accordance with Section 2.21(a), the Available Amount of
the outstanding Letters of Credit shall be deemed to have been reduced by the
amount of such cash collateral. The Agent shall perform the calculations to
determine whether a prepayment is required under this Section 2.11(b) upon the
request of any Lender, and shall give prompt notice of any prepayment required
under this Section 2.11(b)(i) to the Company and the Lenders, and shall provide
prompt notice to the Company of any such notice of required prepayment received
by it from any Lender.
(ii)    Each prepayment made pursuant to this Section 2.11(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrowers shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c). The
Agent shall give prompt notice of any prepayment required under this Section
2.11(b) to the Company and the Lenders.
SECTION 2.12. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding, continuing, converting to or maintaining
Eurocurrency Rate Advances or agreeing to issue or of issuing or maintaining or
participating in Letters of Credit (excluding for purposes of this Section 2.12
any such increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.15 shall govern) and (ii) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Company shall from time to time, upon demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost. A
certificate as to the amount of such increased cost,





--------------------------------------------------------------------------------

Exhibit 10.01


submitted to the Company and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.
(b)    If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital is
increased by or based upon the existence of such Lender’s commitment to lend or
to issue or participate in Letters of Credit hereunder and other commitments of
such type or the issuance or maintenance of or participation in the Letters of
Credit (or similar contingent obligations), then, upon demand by such Lender
(with a copy of such demand to the Agent), the Company shall pay to the Agent
for the account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder or to the issuance or maintenance of or participation in any Letters
of Credit. A certificate as to such amounts submitted to the Company and the
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.
(c)    For the avoidance of doubt, for the purposes of this Section 2.12, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of law) and (y)
all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority ) or the United
States or foreign regulatory authorities (whether or not having the force of
law), in each case pursuant to Basel III, shall in each case be deemed to be a
change in law regardless of the date enacted, adopted, issued, promulgated or
implemented.
SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically, upon such demand (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be exchanged
into an Equivalent amount of Dollars and be Converted into a Base Rate Advance
and (b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.
SECTION 2.14. Payments and Computations. (a) Each Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), irrespective
of any right of counterclaim or set-off, not later than 1:00 P.M. (New York City
time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds. Each Borrower shall make each payment hereunder with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Committed Currency, irrespective of any right of counterclaim
or set-off, not later than 1:00 P.M. (at the Payment Office for such Committed
Currency) on the day when due in such Committed Currency to the Agent, by
deposit of such funds to the applicable Agent’s Account in same day funds. The
Agent will promptly thereafter cause to be distributed





--------------------------------------------------------------------------------

Exhibit 10.01


like funds relating to the payment of principal or interest, fees or commissions
ratably (other than amounts payable pursuant to Section 2.04(c), 2.05(b)(ii),
2.05(c), 2.12, 2.15 or 9.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon any Assuming Lender becoming a Lender hereunder as
a result of a Commitment Increase pursuant to Section 2.19 or an extension of
the Termination Date pursuant to Section 2.20, and upon the Agent's receipt of
such Lender's Assumption Agreement and recording of the information contained
therein in the Register, from and after the applicable Increase Date or
Extension Date, as the case may be, the Agent shall make all payments hereunder
and under any Notes issued in connection therewith in respect of the interest
assumed thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Assumption and recording of the information contained therein in the Register
pursuant to Section 9.07(c), from and after the effective date specified in such
Assignment and Assumption, the Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Assumption shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
(b)    All computations of interest based on the Base Rate (other than as
calculated by reference to clauses (b) or (c) of the definition of Base Rate)
shall be made by the Agent on the basis of a year of 365 or 366 days, as the
case may be, all computations of interest based on the Eurocurrency Rate or the
Federal Funds Rate and of fees and Letter of Credit commissions shall be made by
the Agent on the basis of a year of 360 days (or, in each case of Advances
denominated in Committed Currencies where market practice differs, in accordance
with market practice), in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or commitment fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.
(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(d)    Unless the Agent shall have received notice from any Borrower prior to
the date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.
SECTION 2.15. Taxes. (a) Any and all payments by each Borrower hereunder or
under the Notes shall be made, in accordance with Section 2.14, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Agent, taxes imposed
on its overall net





--------------------------------------------------------------------------------

Exhibit 10.01


income, and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction under the laws of which such Lender or the Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes, by the jurisdiction of such Lender's Applicable
Lending Office or any political subdivision thereof and (ii) any United States
withholding tax imposed under FATCA (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Notes being hereinafter referred to as “Taxes”).
If any Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any Note to any Lender or the Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.15) such Lender or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
(b)    In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).
(c)    Each Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 2.15) imposed on or paid by such Lender or the Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor.
(d)    Within 30 days after the date of any payment of Taxes, each Borrower
shall furnish to the Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing such payment to the extent
such a receipt is issued therefor, or other written proof of payment thereof
that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes by or on behalf of such Borrower through an account
or branch outside the United States or by or on behalf of such Borrower by a
payor that is not a United States person, if such Borrower determines that no
Taxes are payable in respect thereof, such Borrower shall furnish, or shall
cause such payor to furnish, to the Agent, at such address, an opinion of
counsel acceptable to the Agent stating that such payment is exempt from Taxes.
For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
(e)    (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Assumption pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as requested
in writing by the Company (but only so long as such Lender remains lawfully able
to do so), shall provide each of the Agent and the Company with two original
Internal Revenue Service forms W-8BEN, W-8BEN-E, W-8ECI or W-8IMY, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service (and such additional documentation required thereby), certifying that
such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies,





--------------------------------------------------------------------------------

Exhibit 10.01


whereupon withholding tax at such lesser rate only shall be considered excluded
from Taxes for periods governed by such form; provided, however, that, if at the
date of the Assignment and Assumption pursuant to which a Lender assignee
becomes a party to this Agreement, the Lender assignor was entitled to payments
under subsection (a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN
or W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Company and shall not be obligated to include
in such form or document such confidential information.
(ii)    If a payment made to a Lender would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Company, at the time or times prescribed by law and at such
time or times reasonably requested in writing by the Company, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested in writing by the Company as may be necessary for the
Borrowers to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, each Borrower and the Agent shall treat (and the
Lenders hereby authorize the Agent to treat) this Agreement and any borrowings
outstanding as of the Effective Date under the Existing Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
Solely for purposes of this Section 2.15(e)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(f)    For any period with respect to which a Lender has failed to provide the
Company with the appropriate form described in Section 2.15(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.15(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the Company shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Taxes.
(g)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
SECTION 2.16. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its





--------------------------------------------------------------------------------

Exhibit 10.01


Revolving Credit Advances or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its
Revolving Credit Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Credit
Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Credit
Advances and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Credit Advances or participations in L/C Obligations to any assignee
or participant, other than to a Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim, subject to Section 9.05, with
respect to such participation as fully as if such Lender were a direct creditor
of such Borrower in the amount of such participation..
SECTION 2.17. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. Each Borrower agrees that upon notice by any
Lender to such Borrower (with a copy of such notice to the Agent) to the effect
that a Revolving Credit Note is required or appropriate in order for such Lender
to evidence (whether for purposes of pledge, enforcement or otherwise) the
Revolving Credit Advances owing to, or to be made by, such Lender, such Borrower
shall promptly execute and deliver to such Lender a Revolving Credit Note
payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.
(b)    The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from such Borrower hereunder and
each Lender's share thereof.
(c)    Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each





--------------------------------------------------------------------------------

Exhibit 10.01


Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.
SECTION 2.18. Use of Proceeds. The proceeds of the Advances and the Letters of
Credit issued hereunder shall be available (and each Borrower agrees that it
shall use such proceeds) solely for general corporate purposes of the Company
and its Subsidiaries, including without limitation acquisitions. The Borrowers
will not request any Borrowing or Letter of Credit, and the Borrowers shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not directly or indirectly use,
the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person or in any Sanctioned Country, in each case except to
the extent permissible for a Person in compliance with Sanctions or (c) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.
SECTION 2.19. Increase in the Aggregate Commitments. (a) The Company may, at any
time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the Commitment be increased by an amount of $50,000,000 or an integral multiple
of $50,000,000 in excess thereof (each a “Commitment Increase”) to be effective
as of a date that is at least 90 days prior to the scheduled Termination Date
then in effect (the “Increase Date”) as specified in the related notice to the
Agent; provided, however that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $1,750,000,000 and (ii) on the date of any
request by the Company for a Commitment Increase and on the related Increase
Date, the applicable conditions set forth in Article III shall be satisfied.
(b)    The Agent shall promptly notify the Lenders of a request by the Company
for a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and (iii)
the date by which Lenders wishing to participate in the Commitment Increase must
commit to an increase in the amount of their respective Commitments (the
“Commitment Date”). Each Lender that is willing to participate in such requested
Commitment Increase (each an “Increasing Lender”) shall, in its sole discretion,
give written notice to the Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Commitment. If the Lenders notify
the Agent that they are willing to increase the amount of their respective
Commitments by an aggregate amount that exceeds the amount of the requested
Commitment Increase, the requested Commitment Increase shall be allocated among
the Lenders willing to participate therein in such amounts ratably.
(c)    Promptly following each Commitment Date, the Agent shall notify the
Company as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Company may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in a
minimum amount of $10,000,000.
(d)    On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.19(b) (each such Eligible Assignee, an





--------------------------------------------------------------------------------

Exhibit 10.01


“Assuming Lender”) shall become a Lender party to this Agreement as of such
Increase Date and the Commitment of each Increasing Lender for such requested
Commitment Increase shall be so increased by such amount (or by the amount
allocated to such Lender pursuant to the last sentence of Section 2.19(b)) as of
such Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:
(i)    (A) certified copies of resolutions of the Board of Directors of the
Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit D hereto;
(ii)    an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the Company;
and
(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing satisfactory to the Company and the Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, purchase that portion of outstanding Revolving Credit Advances of
the other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Revolving Credit Advances and funded and held on a pro
rata basis by the Lenders in accordance with their Ratable Shares).
SECTION 2.20. Extension of Termination Date. (a) At least 45 days but not more
than 60 days prior to any anniversary of the Effective Date (such anniversary
being an “Extension Date”), the Company, by written notice to the Agent (but not
more than twice), may request an extension of the Termination Date in effect at
such time by one year from its then scheduled expiration. The Agent shall
promptly notify each Lender of such request, and each Lender shall in turn, in
its sole discretion, not later than 20 days prior to the Extension Date, notify
the Company and the Agent in writing as to whether such Lender will consent to
such extension. If any Lender shall fail to notify the Agent and the Company in
writing of its consent to any such request for extension of the Termination Date
at least 20 days prior to the Extension Date, such Lender shall be deemed to be
a Non-Consenting Lender with respect to such request. The Agent shall notify the
Company not later than 15 days prior to the Extension Date of the decision of
the Lenders regarding the Company's request for an extension of the Termination
Date.
(b)    If all the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.20, the Termination Date in effect at such
time shall, effective as at the Extension Date, be extended for one year;
provided that on each Extension Date the applicable conditions set forth in
Article III shall be satisfied. If less than all of the Lenders consent in
writing to any such request in accordance with subsection (a) of this Section
2.20, the Termination Date in effect at such time shall, effective as at the
applicable Extension Date and subject to subsection (d) of this Section 2.20, be
extended as to those Lenders that so consented (each a “Consenting Lender”) but
shall not be extended as to any other Lender (each a “Non-Consenting Lender”).
To the extent that the Termination Date is not extended as to any Lender
pursuant to this Section 2.20 and the Commitment of such Lender is not assumed
in accordance





--------------------------------------------------------------------------------

Exhibit 10.01


with subsection (c) of this Section 2.20 on or prior to the applicable Extension
Date, the Commitment of such Non-Consenting Lender shall automatically terminate
in whole on such unextended Termination Date without any further notice or other
action by the Company, such Lender or any other Person; provided that such
Non-Consenting Lender's rights under Sections 2.12, 2.15 and 9.04, and its
obligations under Section 8.05, shall survive the Termination Date for such
Lender as to matters occurring prior to such date and provided, further, that to
the extent that the Termination Date is not extended as to any Lender pursuant
to this Section 2.20 and the Commitment of such Lender is not assumed in
accordance with subsection (c) of this Section 2.20 on or prior to the
applicable Extension Date, the Commitment of such Non-Consenting Lender, and
such Non-Consenting Lender's obligations to participate in Letters of Credit,
shall automatically terminate in whole on such unextended Termination Date
without any further notice or other action by the Company, It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Company for any requested extension of the Termination Date.
(c)    If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.20, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 10 days prior to the Extension Date
of the amount of the Non-Consenting Lenders' Commitments for which it is willing
to accept an assignment. If the Consenting Lenders notify the Agent that they
are willing to accept assignments of Commitments in an aggregate amount that
exceeds the amount of the Commitments of the Non-Consenting Lenders, such
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed between the Company and the Agent
effective as of the Extension Date. If after giving effect to the assignments of
Commitments described above there remains any Commitments of Non-Consenting
Lenders, the Company may arrange for one or more Consenting Lenders or Assuming
Lenders to assume, effective as of the Extension Date, any Non-Consenting
Lender's Commitment and all of the obligations of such Non-Consenting Lender
under this Agreement thereafter arising, without recourse to or warranty by, or
expense to, such Non-Consenting Lender; provided, however, that the amount of
the Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than $25,000,000 unless the amount of the Commitment
of such Non-Consenting Lender is less than $25,000,000, in which case such
Assuming Lender shall assume all of such lesser amount; and provided further
that:
(i)    any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
commitment fees owing to such Non-Consenting Lender as of the effective date of
such assignment;
(ii)    all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.07(a) for such assignment shall have
been paid;
provided further that such Non-Consenting Lender's rights under Sections 2.12,
2.15 and 9.04, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such





--------------------------------------------------------------------------------

Exhibit 10.01


Assuming Lender, such Non-Consenting Lender, the Company and the Agent, (B) any
such Consenting Lender shall have delivered confirmation in writing satisfactory
to the Company and the Agent as to the increase in the amount of its Commitment
and (C) each Non-Consenting Lender being replaced pursuant to this Section 2.20
shall have delivered to the Agent any Note or Notes held by such Non-Consenting
Lender. Upon the payment or prepayment of all amounts referred to in clauses
(i), (ii) and (iii) of the immediately preceding sentence, each such Consenting
Lender or Assuming Lender, as of the Extension Date, will be substituted for
such Non-Consenting Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and the obligations of each such Non-Consenting Lender
hereunder shall, by the provisions hereof, be released and discharged.
(d)    If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.20) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Company, and, subject to the
satisfaction of the applicable conditions in Article III, the Termination Date
then in effect shall be extended for the additional one-year period as described
in subsection (a) of this Section 2.20, and all references in this Agreement,
and in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.
SECTION 2.21. Defaulting Lenders. (a) If any Letters of Credit are outstanding
at the time a Lender becomes a Defaulting Lender, and the Commitments have not
been terminated in accordance with Section 6.01, then:
(i)    so long as no Default has occurred and is continuing, all or any part of
each Defaulting Lender’s ratable share of the Available Amount of outstanding
Letters of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Ratable Shares (disregarding any Defaulting
Lender’s Commitment) but only to the extent that the sum of (A) the aggregate
principal amount of all Revolving Credit Advances made by such Non-Defaulting
Lenders (in their capacity as Lenders) and outstanding at such time, plus (B)
such Non-Defaulting Lenders’ Ratable Shares (before giving effect to the
reallocation contemplated herein) of the Available Amount of all outstanding
Letters of Credit, plus (C) the aggregate principal amount of all Advances made
by each Issuing Bank pursuant to Section 2.04(c) that have not been ratably
funded by such Non-Defaulting Lenders and outstanding at such time, plus (D)
such Defaulting Lender’s Ratable Share of the Available Amount of such Letters
of Credit, does not exceed the total of all Non-Defaulting Lenders’ Commitments
and, after giving effect thereto with respect to each Non-Defaulting Lender, the
sum of the Revolving Credit Advances, participations in Letters of Credit
(including any Advances made by an Issuing bank pursuant to Section 2.04(c) that
have not been ratably funded by the Lenders and outstanding at such time) does
not exceed such Non-Defaulting Lender’s Commitment, provided subject to Section
9.20, that no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation;





--------------------------------------------------------------------------------

Exhibit 10.01


(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by any Issuing Bank, Cash Collateralize such Defaulting Lender’s Ratable
Share of the Available Amount of such Letters of Credit (after giving effect to
any partial reallocation pursuant to clause (i) above) by paying cash collateral
to such Issuing Bank; provided that, so long as no Default shall be continuing,
such cash collateral shall be released promptly upon the earliest of (A) the
reallocation of the Available Amount of outstanding Letters of Credit among
Non-Defaulting Lenders in accordance with clause (i) above, (B) the termination
of the Defaulting Lender status of the applicable Lender or (C) such Issuing
Bank’s good faith determination that there exists excess cash collateral (in
which case, the amount equal to such excess cash collateral shall be released);
(iii)    if the Ratable Shares of Letters of Credit of the Non-Defaulting
Lenders are reallocated pursuant to this Section 2.21(a), then the fees payable
to the Lenders pursuant to Section 2.05(b)(i) shall be adjusted in accordance
with such Non-Defaulting Lenders’ Ratable Shares of Letters of Credit;
(iv)    if any Defaulting Lender’s Ratable Share of Letters of Credit is neither
Cash Collateralized nor reallocated pursuant to this Section 2.21(a), then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all Letter of Credit fees payable under Section 2.05(b)(i) with
respect to such Defaulting Lender’s Ratable Share of Letters of Credit shall be
payable to the applicable Issuing Bank until such Defaulting Lender’s Ratable
Share of Letters of Credit is Cash Collateralized and/or reallocated; and
(v)    to the extent that the Available Amount of any outstanding Letter of
Credit is Cash Collateralized by the Borrowers pursuant to this Section 2.21,
the Borrowers shall not be required to pay any commission otherwise payable
pursuant to Section 2.05(b)(i) on that portion of the Available Amount that is
so Cash Collateralized.
(b)    So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit unless it is satisfied
that the related exposure will be 100% covered by the Revolving Credit
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the applicable Borrower, and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(a)(i) (and
Defaulting Lenders shall not participate therein).
(c)    No Revolving Credit Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this Section
2.21, performance by the Borrowers of their obligations shall not be excused or
otherwise modified as a result of the operation of this Section 2.21. The rights
and remedies against a Defaulting Lender under this Section 2.21 are in addition
to any other rights and remedies which the Borrowers, the Agent, any Issuing
Bank or any Lender may have against such Defaulting Lender.
(d)    If the Borrowers, the Agent and each Issuing Bank agree in writing in
their reasonable determination that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Lenders in





--------------------------------------------------------------------------------

Exhibit 10.01


accordance with their Ratable Share (without giving effect to Section 2.22(a)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
(e)    Notwithstanding anything to the contrary contained in this Agreement, any
payment of principal, interest, commitment fees, Letter of Credit commissions or
other amounts received by the Agent for the account of any Defaulting Lender
under this Agreement (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) shall be applied at such time or times as may be
reasonably determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, if so reasonably determined by the Agent or
requested by any Issuing Bank, to be held as cash collateral for future funding
obligations of such Defaulting Lender in respect of any participation in any
Letter of Credit; fourth, as the Borrowers may request (so long as no Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Agent; fifth, if so reasonably determined by the
Agent and the Borrowers, to be held in the L/C Cash Deposit Account and released
in order to satisfy obligations of such Defaulting Lender to fund Advances under
this Agreement; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Banks as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Revolving Credit Advance in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made or the related Letters of Credit were issued at a time when
the applicable conditions set forth in Article III were satisfied or waived,
such payment shall be applied solely to pay the Revolving Credit Advances of all
Non-Defaulting Lenders and Potential Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Revolving Credit Advances of such
Defaulting Lender and provided further that any amounts held as cash collateral
for funding obligations of a Defaulting Lender shall be returned to such
Defaulting Lender upon the termination of this Agreement and the satisfaction of
such Defaulting Lender’s obligations hereunder. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.21 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
SECTION 2.22. Mitigation Obligations; Replacement of Lenders. (a)    Designation
of a Different Lending Office. If any Lender requests compensation under
Section 2.12, or requires any Borrower to pay any Taxes or additional amounts to
any Lender or any governmental authority for the account of any Lender pursuant
to Section 2.15, then such Lender shall (at the request of the Company) use
reasonable efforts to designate a different Applicable Lending Office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.15, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Company





--------------------------------------------------------------------------------

Exhibit 10.01


hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.12 or any Borrower is required to pay additional amounts to any Lender
or any governmental authority for the account of any Lender pursuant to Section
2.15 and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.22(a), (ii) any Lender is
a Defaulting Lender or (iii) any Lender does not approve any consent, waiver or
amendment that (A) requires the approval of all affected Lenders in accordance
with the terms of Section 9.01 and (B) has been approved by the Required Lenders
(a “Non-Approving Lender”), then the Company may, at its sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.07), all of its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
(A)    the Company shall have paid to the Agent the assignment fee (if any)
specified in Section 9.07;
(B)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 9.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);
(C)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;
(D)    such assignment does not conflict with applicable law; and
(E)    in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDINGARTICLE III CONDITIONS TO EFFECTIVENESS
AND LENDING
SECTION 3.01. Conditions Precedent to Effectiveness of Amendment and
Restatement. This amendment and restatement of the Existing Credit Agreement
shall become effective on and as of the first date (the “Effective Date”) on
which the following conditions precedent have been satisfied:





--------------------------------------------------------------------------------

Exhibit 10.01


(a)    There shall have occurred no material adverse change in the operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, since December 31, 2017.
(b)    There shall exist no action, suit, investigation, litigation or
proceeding affecting the Company or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) would be
reasonably likely to have a Material Adverse Effect other than the matters
described on Schedule 4.01(d) hereto (the “Disclosed Litigation”) or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there shall have been no material adverse change in the status, or
financial effect on the Company or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 4.01(d) hereto.
(c)    Nothing shall have come to the attention of the Lenders during the course
of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management, records, books of
account, contracts and properties of the Company and its Subsidiaries as they
shall have requested.
(d)    All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
(e)    The Company shall have notified the Agent in writing as to the proposed
Effective Date.
(f)    The Company shall have paid all reasonable accrued fees and expenses of
the Agent and the Lenders (including the reasonable accrued fees and expenses of
counsel to the Agent and the outstanding principal of the advances, accrued
interest thereon, accrued fees and all other amounts payable under the Existing
Credit Agreement).
(g)    On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Company, dated the Effective Date, stating
that:
(i)    The representations and warranties contained in Section 4.01 are correct
on and as of the Effective Date, and
(ii)    No event has occurred and is continuing that constitutes a Default.
(h)    The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Revolving Credit Notes) in sufficient copies for each
Lender:
(i)    The Revolving Credit Notes made by the Company to the order of the
Lenders to the extent requested by any Lender pursuant to Section 2.17.





--------------------------------------------------------------------------------

Exhibit 10.01


(ii)    Certified copies of the resolutions of the Board of Directors (or
equivalent body) of the Company approving this Agreement and the Notes to be
delivered by it, and of its by-laws and certificate of incorporation, together
with all amendments thereto, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and such Notes.
(iii)    A certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of each of the Company certifying the names and true signatures of the
officers of the Company authorized to sign this Agreement and the Notes and the
other documents to be delivered by it hereunder.
(iv)    A favorable opinion of David A. Woodmansee, Assistant General Counsel
for the Company, substantially in the form of Exhibit D hereto and as to such
other matters as any Lender through the Agent may reasonably request.
(v)    A favorable opinion of Jones Day, counsel for the Borrowers, in form and
substance satisfactory to the Agent.
(i)    The Agent shall have received on or before the Effective Date (i) a
counterpart of this Agreement signed on behalf of each party hereto and (ii) a
copy of a good standing certificate issued by the Secretary of State of the
jurisdiction of the Borrower’s jurisdiction of incorporation.
(j)    The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
Anti-Money Laundering Laws, including the PATRIOT Act, requested at least three
Business Days prior to the Effective Date.
SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent and dated such date, and (except for the Revolving Credit Notes) in
sufficient copies for each Lender:
(a)    The Revolving Credit Notes of such Designated Subsidiary to the order of
the Lenders to the extent requested by any Lender pursuant to Section 2.17.
(b)    Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement and the Notes to be
delivered by it, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.
(c)    A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign its Designation Agreement and the Notes to be
delivered by it and the other documents to be delivered by it hereunder.
(d)    A certificate signed by a duly authorized officer of the Company,
certifying that such Designated Subsidiary has obtained all governmental and
third party authorizations, consents, approvals (including exchange control
approvals) and licenses required under applicable laws and regulations necessary
for such Designated Subsidiary to execute and deliver its Designation Agreement
and the Notes to be delivered by it and to perform its obligations hereunder and
thereunder.





--------------------------------------------------------------------------------

Exhibit 10.01


(e)    A Designation Agreement duly executed by such Designated Subsidiary and
the Company.
(f)    Favorable opinions of counsel (which may be in-house counsel) to such
Designated Subsidiary substantially in the form of Exhibit D hereto, and as to
such other matters as any Lender through the Agent may request.
(g)    In the case of a Designated Subsidiary that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a duly executed and
completed Beneficial Ownership Certification with respect to such Designated
Subsidiary; and
(h)    Such other approvals, opinions or documents as any Lender, through the
Agent may reasonably request.
SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing, Issuance,
Increase Date and Commitment Extension. The obligation of each Lender to make a
Revolving Credit Advance (other than a Revolving Credit Advance made by any
Issuing Bank or any Lender pursuant to Section 2.04(c)) on the occasion of each
Revolving Credit Borrowing, the obligation of each Issuing Bank to issue a
Letter of Credit (or to amend an existing Letter of Credit to increase the
Available Amount thereof), each Commitment Increase and each extension of
Commitments pursuant to Section 2.20 shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Revolving Credit Borrowing, such issuance (or amendment to increase Available
Amount), the applicable Increase Date or the applicable Extension Date (a) the
following statements shall be true (and each of the giving of the applicable
Notice of Revolving Credit Borrowing, Notice of Issuance, request for amendment
to increase Available Amount, request for Commitment Increase, request for
Commitment extension and the acceptance by any Borrower of the proceeds of such
Revolving Credit Borrowing or Letter of Credit shall constitute a representation
and warranty by such Borrower and the Company that on the date of such
Borrowing, date of such issuance (or amendment to increase Available Amount),
such Increase Date or such Extension Date such statements are true):
(i)    the representations and warranties contained in Section 4.01 (except, in
the case of Revolving Credit Borrowings, the representations set forth in
subsections (d), (f) and (m) thereof) and, in the case of any Revolving Credit
Borrowing made to a Designated Subsidiary, in the Designation Agreement for such
Designated Subsidiary, are correct on and as of such date, before and after
giving effect to such Revolving Credit Borrowing or issuance (or amendment to
increase Available Amount) and to the application of the proceeds therefrom or
such Increase Date or Extension Date, as though made on and as of such date, and
(ii)    no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing or issuance (or amendment to increase Available
Amount) or to the application of the proceeds therefrom or such Increase Date or
Extension Date, that constitutes a Default;
and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.
SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender





--------------------------------------------------------------------------------

Exhibit 10.01


prior to the date that the Company, by notice to the Agent, designates as the
proposed Effective Date or the date of the initial Advance to the applicable
Designated Subsidiary, as the case may be, specifying its objection thereto. The
Agent shall promptly notify the Lenders of the occurrence of the Effective Date
and each date of initial Advance to a Designated Subsidiary, as applicable.
ARTICLE IV
REPRESENTATIONS AND WARRANTIESARTICLE IV REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:
(a)    Corporate Status. The Company and each Domestic Subsidiary (i) is a duly
organized and validly existing corporation in good standing under the laws of
the jurisdiction of its incorporation, (ii) has the corporate power and
authority to own its property and assets and to transact the business in which
it is engaged or presently proposes to engage and (iii) has duly qualified and
is authorized to do business and is in good standing as a foreign corporation in
every jurisdiction (other than the jurisdiction of its incorporation) in which
it owns or leases real property or in which the nature of its business requires
it to be so qualified, except where the failure to so qualify, individually or
in the aggregate, may not reasonably be expected to have a Material Adverse
Effect.
(b)    Corporate Power and Authority. The Company has the corporate power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and the Notes to be delivered by it and has taken all necessary
corporate action to authorize the execution, delivery and performance by the
Company of this Agreement and such Notes. The Company has duly executed and
delivered this Agreement, and this Agreement and each Note to be delivered by it
constitutes, its legal, valid and binding obligation, enforceable in accordance
with its terms, except as enforcement thereof may be subject to (i) the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
law affecting creditors' rights generally and (ii) general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).
(c)    No Violation. Neither the execution, delivery or performance by the
Company of this Agreement and the Notes to be delivered by it, nor compliance by
it with the terms and provisions thereof nor the consummation of the financing
transactions contemplated thereby, (i) will contravene any applicable provision
of any law, statute, rule, regulation, order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict or be inconsistent
with or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Company or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, agreement or other instrument
to which the Company or any of its Subsidiaries is a party or by which it or any
of its property or assets is bound or to which it may be subject or (iii) will
violate any provision of the certificate of incorporation or by-laws of the
Company.
(d)    Litigation. Except as set forth in Schedule 4.01(d), there are no
actions, suits or proceedings, or any governmental investigation or any
arbitration, in each case pending or, to the knowledge of the Company,
threatened which, individually or in the aggregate, may reasonably be expected
to result in a Material Adverse Effect and no material adverse change has
occurred with respect to any of the matters set forth in Schedule 4.01(d).





--------------------------------------------------------------------------------

Exhibit 10.01


(e)    Financial Statements; Financial Condition; etc. The audited consolidated
financial statements of the Company and its Consolidated Subsidiaries as at
December 31, 2017, heretofore delivered to the Lenders were prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present the consolidated financial condition and the results of
operations of the entities covered thereby on the date and for the period
covered thereby, except as disclosed in the notes thereto.
(f)    Material Adverse Change. Since December 31, 2017, there has not occurred
and there does not exist any event, act, condition or liability which has had,
or may reasonably be expected to have, a Material Adverse Effect.
(g)    Use of Proceeds; Margin Regulations. All proceeds of each Advance will be
used by the Borrowers only in accordance with the provisions of Section 2.18.
Neither the making of any Advance nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulations U or X.
(h)    Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required for the due execution, delivery and performance of this
Agreement or the Notes or the consummation of any of the transactions
contemplated thereby.
(i)    Tax Returns and Payments. The Company and each of its Subsidiaries has
filed all tax returns required to be filed by it and has paid all taxes shown on
such returns and assessments payable by it which have become due, other than
those not yet delinquent or those that are in the aggregate adequately reserved
against in accordance with generally accepted accounting principles which are
being diligently contested in good faith by appropriate proceedings. Except as
set forth in Schedule 4.01(i), there are and will be no tax-sharing or similar
arrangements with any Person (other than the Company and its Subsidiaries).
(j)    ERISA. The Company and each member of its ERISA Controlled Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and are in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan. No such Person has (A) sought a
waiver of the minimum funding standard under Section 412 of the Internal Revenue
Code in respect of any Plan, (B) failed to make any contribution or payment to
any Plan or Multiemployer Plan, or made any amendment to any Plan, which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Internal Revenue Code that is (1) in excess of
$5,000,000 and (2) not discharged within 30 days of such failure to pay, or (C)
incurred any liability, where the liability would result in a Material Adverse
Effect, under Title IV of ERISA (other than a liability to the PBGC for premiums
under Section 4007 of ERISA).
(k)    Investment Company Act. Neither the Company nor any of its Subsidiaries
is (i) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended,
(ii) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or (ii) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money.
(l)    True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Company by a Responsible Officer in writing to
the Agent or any Lender on or prior to the Effective Date, for purposes of or in
connection with this Agreement or any of the transactions contemplated hereby
is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of the Company by a Responsible Officer in writing to
the Agent or any Lender will be, true and





--------------------------------------------------------------------------------

Exhibit 10.01


accurate in all material respects on the date as of which such information is
dated or furnished and not incomplete by knowingly omitting to state any
material fact necessary to make such information (taken as a whole) not
misleading at such time. As of the Effective Date, there are no facts, events,
conditions or liabilities known to the Company which, individually or in the
aggregate, have or may reasonably be expected to have a Material Adverse Effect.
(m)    Environmental Matters. (i) Except as set forth in Schedule 4.01(m), (A)
each of the Company, each of its Affiliates and, to the best of the Company's
actual knowledge, each of its other Environmental Affiliates are in compliance
with all applicable Environmental Laws except where noncompliance, individually
or in the aggregate, may not reasonably be expected to have a Material Adverse
Effect, (B) each of the Company, each of its Affiliates, and, to the best of the
Company's actual knowledge, each of its other Environmental Affiliates has all
Environmental Approvals required to operate its business as presently conducted
or as reasonably anticipated to be conducted except where the failure to obtain
any such Environmental Approval, individually or in the aggregate, may not
reasonably be expected to have a Material Adverse Effect, (C) neither the
Company, any of its Affiliates, nor, to the best of the Company's actual
knowledge, any of its other Environmental Affiliates has received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company, such Affiliate or such
Environmental Affiliate is not in full compliance with all Environmental Laws
and where such noncompliance, individually or in the aggregate, may reasonably
be expected to have a Material Adverse Effect, and (D) to the best of the
Company's actual knowledge, there are no circumstances that may prevent or
interfere with such full compliance in the future except where such
noncompliance, individually or in the aggregate, may not reasonably be expected
to have a Material Adverse Effect.
(ii)    Except as set forth in Schedule 4.01(d), there is no Environmental Claim
pending or threatened against the Company, any of its Affiliates or, to the best
of the Company's actual knowledge, its other Environmental Affiliates, which,
individually or in the aggregate, may reasonably be expected to have a Material
Adverse Effect.
(iii)    Except as set forth in Schedule 4.01(m), there are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, emission, discharge or disposal of any Material
of Environmental Concern, that could form the basis of any Environmental Claims
against the Company, any of its Affiliates or, to the best of the Company's
actual knowledge, any of its other Environmental Affiliates, which Environmental
Claims, individually or in the aggregate, may reasonably be expected to have a
Material Adverse Effect.
(iv)    Without in any way limiting the generality of the foregoing, except as
disclosed in Schedule 4.01(m), (A) there are no on-site or off-site locations in
which the Company, any of its Affiliates or, to the best of the Company's actual
knowledge, any of its other Environmental Affiliates has stored, disposed or
arranged for the disposal of Materials of Environmental Concern, (B) there are
no underground storage tanks located on property owned or leased by the Company,
any of its Affiliates or, to the best of the Company's actual knowledge, any of
its other Environmental Affiliates, (C) there is no asbestos contained in or
forming part of any building, building component, structure or office space
owned or leased by the Company, any of its Affiliates or, to the best of the
Company's actual knowledge, any of its other Environmental Affiliates, and (D)
no polychlorinated biphenyls (PCBs) are used or stored at any property owned or
leased by the Company, any of its Affiliates or, to the best of the Company's
actual knowledge, any of its other Environmental Affiliates, in each case the
consequences of which may reasonably be expected to have a Material Adverse
Effect.





--------------------------------------------------------------------------------

Exhibit 10.01


(v)    For purposes of this Section 4.01(m), “actual” knowledge means knowledge
of a Responsible Officer.
(n)    Ownership of Property. The Company and each of its Subsidiaries has good
and marketable fee simple title to or valid leasehold interests in all of the
real property owned or leased by the Company or such Subsidiary and good title
to all of their personal property, except where the failure to hold such title
or leasehold interests, individually or in the aggregate, may not reasonably be
expected to have a Material Adverse Effect. The personal and real property owned
by the Company and its Subsidiaries is not subject to any Lien of any kind
except Liens permitted hereby. The Company and its Subsidiaries enjoy peaceful
and undisturbed possession under all of their respective leases except where the
failure to enjoy such peaceful and undisturbed possession, individually or in
the aggregate, may not reasonably be expected to have a Material Adverse Effect.
(o)    No Default. The Company is not in default under or with respect to any
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound in any respect which may reasonably be expected to
result in a Material Adverse Effect. No Default exists.
(p)    Licenses, etc. The Company and each of its Subsidiaries have obtained and
hold in full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditations, easements, rights of way and
other rights, consents and approvals which are necessary for the operation of
their respective businesses as presently conducted, except where the failure to
obtain and hold the same, individually or in the aggregate, may not reasonably
be expected to have a Material Adverse Effect.
(q)    Compliance With Law. The Company and each of its Subsidiaries is in
compliance with all laws, rules, regulations, orders, judgments, writs and
decrees except where such non-compliance, individually or in the aggregate, may
not reasonably be expected to have a Material Adverse Effect.
(r)    Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents in all material respects with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions, and the Company, its Subsidiaries and
their respective directors, officers and employees and to the knowledge of the
Company its agents, are in compliance with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions in all material respects. None of (a)
the Company, any Subsidiary or to the knowledge of the Company or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Company, any agent of the Company or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.


ARTICLE V
COVENANTS OF THE COMPANYARTICLE V COVENANTS OF THE COMPANY
SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder:
(a)    Information Covenants. The Company shall furnish to each Lender:





--------------------------------------------------------------------------------

Exhibit 10.01


(i)    Quarterly Financial Statements. Within 60 days after the close of each
quarterly accounting period in each fiscal year of the Company (other than the
final quarter), the consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarterly period and the related consolidated
statements of income, cash flow and retained earnings for such quarterly period
and for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and in each case setting forth comparative figures for the
related periods in the prior fiscal year.
(ii)    Annual Financial Statements. Within 90 days after the close of each
fiscal year of the Company, the consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income, cash flow and retained earnings for such fiscal year,
setting forth comparative figures for the preceding fiscal year and, with
respect to such consolidated financial statements, certified with an unqualified
opinion by independent certified public accountants of recognized national
standing selected by the Company.
(iii)    Officer's Certificate. At the time of the delivery of the financial
statements under clauses (i) and (ii) above, a certificate of the chief
financial officer or treasurer of the Company which certifies (A) that such
financial statements fairly present the financial condition and the results of
operations of the Company and its Subsidiaries on the dates and for the periods
indicated in accordance with generally accepted accounting principles, subject,
in the case of interim financial statements, to normally recurring year-end
adjustments, (B) that such officer has reviewed the terms of this Agreement and
has made, or caused to be made under his or her supervision, a review in
reasonable detail of the business and condition of the Company and its
Subsidiaries during the accounting period covered by such financial statements,
and that as a result of such review such officer has concluded that no Default
has occurred during the period commencing at the beginning of the accounting
period covered by the financial statements accompanied by such certificate and
ending on the date of such certificate or, if any Default has occurred,
specifying the nature and extent thereof and, if continuing, the action the
Company proposes to take in respect thereof and (C) in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Company shall also provide,
if necessary for the determination of compliance with Section 5.03, a statement
of reconciliation conforming such financial statements to GAAP. Such certificate
shall be substantially in the form of Exhibit E.
(iv)    Notice of Default. Promptly after the Company obtains knowledge of the
occurrence of any Default, a certificate of the chief financial officer or
treasurer of the Company specifying the nature thereof and the Company's
proposed response thereto.
(v)    Litigation. Promptly after (i) the occurrence thereof, notice to the
institution of or any development in any action, suit or proceeding or any
governmental investigation or any arbitration, before any court or arbitrator or
any governmental or administrative body, agency or official, against the
Company, any of its Subsidiaries or any material property of any thereof which,
individually or in the aggregate, may reasonably be expected to have a Material
Adverse Effect, or (ii) actual knowledge thereof, notice of the threat of any
such action, suit, proceeding, investigation or arbitration.
(vi)    ERISA. (A) As soon as possible and in any event within 10 days after the
Company or any member of its ERISA Controlled Group knows, or has reason to
know, that: (1) any Termination Event with respect to a Plan has occurred or
will occur, or (2) any condition exists with respect to a Plan which presents a
material risk of termination of the Plan or imposition of an





--------------------------------------------------------------------------------

Exhibit 10.01


excise tax or other liability on the Company or any member of its ERISA
Controlled Group which might have a Material Adverse Effect on the Company, or
(3) the Company or any member of its ERISA Controlled Group has applied for a
waiver of the minimum funding standard under Section 412 of the Internal Revenue
Code or Section 302 of ERISA, or (4) the Company or any member of its ERISA
Controlled Group has engaged in a “prohibited transaction”, as defined in
Section 4975 of the Internal Revenue Code or as described in Section 406 of
ERISA, that is not exempt under Section 4975 of the Internal Revenue Code and
Section 408 of ERISA, or (5) any condition exists with respect to a
Multiemployer Plan which presents a material risk of a complete or partial
withdrawal (as described in Section 4203 or 4205 of ERISA) by the Company or any
member of its ERISA Controlled Group from a Multiemployer Plan whereupon
potential liability exceeds $50,000,000, or (6) the Company or any member of its
ERISA Controlled Group is in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan, or (7) a Multiemployer
Plan is in “reorganization” (as defined in Section 418 of the Internal Revenue
Code or Section 4241 of ERISA) or is “insolvent” (as defined in Section 4245 of
ERISA), or (8) the potential withdrawal liability (as determined in accordance
with Title IV of ERISA) of the Company and the members of its ERISA Controlled
Group with respect to all Multiemployer Plans with respect to which any
condition exists which presents a material risk of a complete or partial
withdrawal (as described in Section 4203 or 4205 of ERISA) from such
Multiemployer Plan has increased to an amount in excess of $75,000,000 or (9)
there is an action brought against the Company or any member of its ERISA
Controlled Group under Section 502 of ERISA with respect to its failure to
comply with Section 515 of ERISA, a certificate of the chief financial officer
or treasurer of the Company setting forth the details of each of the events
described in clauses (1) through (9) above as applicable and the action which
the Company or the applicable member of its ERISA Controlled Group proposes to
take with respect thereto, together with a copy of any notice or filing from the
PBGC or which may be required by the PBGC or other agency of the United States
government with respect to each of the events described in clauses (1) through
(9) above, as applicable.
(B)    As soon as possible and in any event within five Business Days after the
receipt by the Company or any member of its ERISA Controlled Group of a demand
letter from the PBGC notifying the Company or such member of its ERISA
Controlled Group of its final decision finding liability and the date by which
such liability must be paid, a copy of such letter, together with a certificate
of the chief financial officer or treasurer of the Company setting forth the
action which the Company or such member of its ERISA Controlled Group proposes
to take with respect thereto.
(vii)    SEC Filings. Promptly upon the filing thereof, copies of all regular
and periodic financial information, proxy materials and other information and
reports, if any, which the Company shall file with the Securities and Exchange
Commission (or any successor thereto) or any governmental agencies substituted
therefore or promptly upon the mailing thereof, copies of such documents,
material, information and reports which the Company shall send to or generally
make available to its stockholders.
(viii)    Environmental. Unless prohibited by any applicable law, rule,
regulation, order, writ, injunction or decree of, or agreement with, any court
or governmental instrumentality, or in the case of an Environmental Affiliate
which is not otherwise an Affiliate of the Company, any contractual undertaking
the primary purpose of which was other than to prohibit the disclosure of such
information, promptly and in any event within ten Business Days after the
existence of any of the following conditions, a certificate of an Authorized
Officer of the Company specifying in detail the nature of such condition and the
Company's, Affiliate's or Environmental Affiliate's proposed





--------------------------------------------------------------------------------

Exhibit 10.01


response thereto: (A) the receipt by the Company, any of its Affiliates, or, to
the best of its actual knowledge, any of its other Environmental Affiliates of
any written communication, whether from a governmental authority, citizens
group, employee or otherwise, that alleges that such Person is not in compliance
with applicable Environmental Laws and such noncompliance, individually or in
the aggregate, may reasonably be expected to have a Material Adverse Effect, (B)
the Company, any of its Affiliates, or to the best of its actual knowledge, any
of its other Environmental Affiliates shall obtain knowledge that there exists
any Environmental Claim pending or threatened against such Person, which,
individually or in the aggregate, may reasonably be expected to have a Material
Adverse Effect, or (C) any release, emission, discharge or disposal of any
Material of Environmental Concern that could form the basis of any Environmental
Claim against the Company, any of its Affiliates or any of its other
Environmental Affiliates, which Environmental Claim, individually or in the
aggregate, may reasonably be expected to have a Material Adverse Effect. For
purposes of this clause (viii), “actual” knowledge shall have the meaning
provided by Section 4.01(m)(v).
(ix)    Other Information. From time to time with reasonable promptness, such
other information or documents (financial or otherwise) as the Agent or any
Lender through the Agent may reasonably request.
In lieu of furnishing to the Agent paper copies of the documents required to be
delivered pursuant to Sections 5.01(a)(i), (ii), (v) and (vii), to the extent
such documents are filed with the SEC or, in the case of clause (vii), posted on
the Company’s Internet website, the documents shall be deemed to have been
delivered on the date on which the Company posts such documents on its Internet
website or on the SEC’s EDGAR system. Notwithstanding the foregoing, the Company
shall deliver paper copies of such documents to any Lender that requests the
Company to deliver such paper copies.
(b)    Books, Records and Inspections. The Company shall, and shall cause each
of its Domestic Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in conformity with generally accepted
accounting principles and all requirements of law shall be made of all dealings
and transactions in relation to its business and activities. The Company shall,
and shall cause each of its Subsidiaries to, permit officers and designated
representatives of any Lender to visit and inspect any of the properties of the
Company or any of its Subsidiaries, and to examine the books of record and
account of the Company or any of its Subsidiaries, and discuss the affairs,
finances and accounts of the Company or any of its Subsidiaries with, and be
advised as to the same by, its and their officers and independent accountants,
all upon reasonable notice, at such reasonable times and to such reasonable
extent as such Lender may desire, provided any information obtained as the
result of such inspection, examination or discussion shall be deemed to
constitute Confidential Information.
(c)    Maintenance of Insurance. On and after the Effective Date until the
Termination Date, the Company shall, and shall cause each of its Subsidiaries
to, maintain with financially sound and reputable insurance companies or through
self-insurance programs consistent with past practices, insurance on itself and
its properties in at least such amounts (in such types and with such
deductibles) and against at least such risks as are customarily insured against
in the same general area by companies engaged in the same or a similar business
similarly situated.
(d)    Taxes. (i) The Company shall pay or cause to be paid or discharged, and
shall cause each of its Subsidiaries to pay or cause to be paid or discharged,
when due, all taxes, charges and assessments and all other lawful claims
required to be paid by the Company or such Subsidiaries, except as contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves have been established with respect thereto in accordance with generally
accepted accounting principles.





--------------------------------------------------------------------------------

Exhibit 10.01


(ii)    Except as set forth in Schedule 5.01(d), the Company shall not, and
shall not permit any of its Subsidiaries to, file or consent to the filing of
any consolidated tax return with any Person (other than the Company and its
Subsidiaries).
(e)    Corporate Franchises. The Company shall, and shall cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its patents, trademarks,
servicemarks, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other rights, consents and approvals, except where the failure to so
preserve any of the foregoing (other than existence) may not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
(f)    Compliance with Law. The Company shall, and shall cause each of its
Subsidiaries to, comply with all applicable laws, rules, statutes, regulations,
decrees and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of their
business and the ownership of their property, including, without limitation,
ERISA and all Environmental Laws, other than those the non-compliance with
which, individually or in the aggregate, may not reasonably be expected to have
a Material Adverse Effect. The Company shall maintain in effect and enforce
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions in all
material respects.
(g)    Maintenance of Properties. The Company shall, and shall cause each of its
Subsidiaries to, ensure that its material properties used or useful in its
business are kept in good repair, working order and condition, normal wear and
tear excepted.
SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder:
(a)    Liens. The Company shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist, directly or
indirectly, any Lien on any of its or their property (whether real or personal,
including, without limitation, accounts receivable and inventory) or any
interest it or they may have therein, whether owned at the date hereof or
hereafter acquired (unless, in the case of any Lien of or upon the property of
any of its Subsidiaries, all obligations and indebtedness thereby secured are
held by the Company or any of its Subsidiaries); provided that the provisions of
this Section 5.02(a) shall not prevent or restrict the existence or creation of:
(i)    liens for taxes or assessments or governmental charges or levies not then
due and delinquent or the validity of which is being contested in good faith;
and materialmen's, mechanic's, carrier's, workmen's, repairmen's, landlord's or
other like liens, or deposits to obtain the release of such liens;
(ii)    pledges or deposits to secure public or statutory obligations or to
secure payment of workmen's compensation or to secure performance in connection
with tenders, leases of real property, or bids of contracts and pledges or
deposits made in the ordinary course of business for similar purposes;
(iii)    licenses, easements, rights of way and other similar encumbrances, or
zoning or other restrictions as to the use of real properties, the existence of
which does not in the aggregate interfere with the operation of the business of
the Company or any Subsidiary thereof;





--------------------------------------------------------------------------------

Exhibit 10.01


(iv)    Liens of or upon any property or assets owned by any Subsidiary of the
Company existing on the date on which such Subsidiary first became a Subsidiary,
if such date is subsequent to the date hereof;
(v)    Liens of or upon (A) any property or assets acquired by the Company or
any of its Subsidiaries (whether by purchase, merger or otherwise) after the
date hereof and not theretofore owned by the Company or any of its
Subsidiaries), or (B) improvements made on any property or assets now owned or
hereafter acquired, securing the purchase price thereof or created or incurred
simultaneously with, or within 180 days after, such acquisition or the making of
such improvements or existing at the time of such acquisition (whether or not
assumed) or the making of such improvements, if (x) such Lien shall be limited
to the property or assets so acquired or the improvements so made, (y) the
amount of the obligations or indebtedness secured by such Liens shall not be
increased after the date of the acquisition of such property or assets or the
making of such improvements, except to the extent improvements are made to such
property or assets after the date of the acquisition or the making of the
initial improvements, and (z) in each instance where the obligation or
indebtedness secured by such Lien constitutes an obligation or indebtedness of,
or is assumed by, the Company or any of its Subsidiaries, the principal amount
of the obligation or indebtedness secured by such Lien shall not exceed 100% of
the cost or fair value (which may be determined in good faith by the Board of
Directors of the Company), whichever is lower, of the property or assets or
improvements at the time of the acquisition or making thereof;
(vi)    Liens arising under leases described on Schedule 5.02(a) hereof and
Capitalized Leases;
(vii)    mortgages securing indebtedness of a Subsidiary of the Company owing to
the Company or to another Subsidiary of the Company;
(viii)    Liens on property of a corporation existing at the time such
corporation is merged into or consolidated with the Company or any of its
Subsidiaries or at the time of a sale, lease or other disposition of the
properties of a corporation as an entirety or substantially as an entirety to
the Company or any of its Subsidiaries;
(ix)    Liens on or other conveyances of property owned by the Company or any of
its Subsidiaries in favor of the United States of America or any State thereof,
or any department, agency or instrumentality or political subdivision of the
United States of America or any State thereof, or in favor of any other country,
or any political subdivision thereof, to secure partial, progress, advance or
other payments pursuant to any contract or statute or to secure any indebtedness
incurred for the purpose of financing all or any part of the purchase price or
the cost of construction of the property subject to such mortgages;
(x)    Liens on accounts receivable sold to Eastman Chemical Financial
Corporation, a Delaware corporation and a wholly owned (directly or indirectly)
special purpose entity of the Company, arising under the Company's
securitization program existing on the date hereof or precautionary liens on
accounts receivable sold by the Company or any of its Subsidiaries to a third
party factor;
(xi)    renewals, extensions or replacements of the Liens referred to in clauses
(iv) through (x) for amounts which shall not exceed the principal amount of the
obligations or indebtedness so renewed or replaced at the time of the renewal or
replacement thereof and applying only to the same property or assets theretofore
subject to such Liens;





--------------------------------------------------------------------------------

Exhibit 10.01


(xii)    Liens on cash collateral provided under the terms of this Agreement;
and
(xiii)    Liens (including Liens to secure judgments pending appeal) not
otherwise permitted by this Section 5.02(a) securing obligations of the Company
or any Subsidiary thereof in an aggregate principal amount outstanding at any
one time not to exceed an amount equal to 15% of Consolidated Net Tangible
Assets at such time.
(b)    Restriction on Fundamental Changes. The Company shall not, and shall not
permit any of its Subsidiaries to, enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution),
discontinue its business or convey, lease, sell, transfer or otherwise dispose
of, in one transaction or series of transactions, all or substantially all of
the property of the Company, or, in the case of a Subsidiary of the Company, the
business or property of the Company and its Subsidiaries taken as a whole,
whether now or hereafter acquired; provided that any such merger or
consolidation shall be permitted if (i) the Company shall be the continuing
corporation (in the case of a merger or consolidation), or the successor, if
other than the Company, shall be a corporation organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia and such corporation shall expressly assume to the satisfaction of the
Agent the due and punctual performance and observance of all of the covenants
and obligations contained in this Agreement and the Notes to be performed by the
Company, (ii) immediately after giving effect to such merger or consolidation,
no Default shall have occurred and be continuing, and (iii) on the effective
date of any such merger or consolidation occurring on or after the Restatement
Date, the covenant contained in Section 5.03, calculated on a pro forma basis
with respect to the twelve month period ending on such date, after giving effect
to such merger or consolidation with respect to the Company or other obligor for
the Advances and other obligations hereunder, shall be satisfied; and provided,
further that any majority-owned Subsidiary of the Company may merge into or
convey, sell, lease or transfer all or substantially all of its assets to, the
Company or any other majority-owned Subsidiary of the Company. Pro forma
compliance with Section 5.03 shall be determined in a manner which includes
appropriate adjustments to Consolidated Interest Expense and Consolidated EBT,
including, without limitation, adjustments designed to reflect indebtedness
incurred in connection with or in contemplation of such merger or consolidation
and interest expense for the twelve month period ending on the date of such
determination in respect thereof, and shall be demonstrated to the reasonable
satisfaction of the Agent.
(c)    Sales and Leasebacks. The Company shall not, nor shall it permit any
Principal Subsidiary to, enter into any arrangement with any Person that
provides for the leasing to the Company or any Principal Subsidiary of any
Principal Property, which Principal Property has been or is to be sold or
transferred by the Company or such Principal Subsidiary to such Person, unless
the Company or such Principal Subsidiary would be entitled, pursuant to Section
5.02(a), to create, incur, assume or suffer to exist any Lien upon such property
securing Indebtedness; provided that the aggregate fair market value of all
properties subject to such arrangements shall not exceed at any time 10% of the
Consolidated Net Tangible Assets and provided further that from and after the
date on which such arrangement becomes effective the same shall be deemed for
all purposes under Section 5.02(a) to be Indebtedness secured by a Lien.
(d)    Limitations on Restricted Subsidiary Debt. The Company shall not permit
any Restricted Subsidiary to incur or assume any Debt except:
(i)    Debt that is or could be secured by a Lien permitted pursuant to Section
5.02(a);
(ii)    Debt outstanding on the Effective Date;
(iii)    Debt issued to and held by the Company or another Subsidiary;





--------------------------------------------------------------------------------

Exhibit 10.01


(iv)    Debt incurred by a Person prior to the time (A) such Person became a
Restricted Subsidiary, (B) such Person merges into or consolidates with a
Restricted Subsidiary or (C) another Restricted Subsidiary merges into or
consolidates with such Person (in a transaction in which such Person becomes a
Restricted Subsidiary), which Debt was not incurred in anticipation of such
transaction and was outstanding prior to such transaction;
(v)    Debt incurred in the ordinary course of business and maturing within one
year; and
(vi)    extensions, renewals or replacements of any of the foregoing;
provided, however, that the Company may permit a Restricted Subsidiary to incur
Debt as permitted by clauses (ii), (iv), (v) and (vi) of this Section 5.02(d)
only to the extent that the aggregate amount of such Debt of all Restricted
Subsidiaries does not exceed 15% of Consolidated Net Tangible Assets.
(e)    Use of Proceeds. No Borrower will request any Borrowing or Letter of
Credit, or use, or permit its Subsidiaries and its or their respective
directors, officers, employees and agents to use, the proceeds of any Borrowing
or Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws, (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permissible for a Person in compliance with
Sanctions, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will maintain a
ratio of Debt of the Company and its Subsidiaries on a Consolidated basis to
Consolidated EBITDA of the Company and its Subsidiaries (the “Leverage Ratio”)
for any four consecutive fiscal quarters of the Company (taken as one accounting
period), of not greater than 3.50 to 1.00; provided that, upon written notice
(such notice, an “Increase Leverage Notice”) to the Agent from the Company that
an acquisition with an aggregate consideration greater than or equal to
$300,000,000 has been consummated, the Company will be permitted to maintain a
Leverage Ratio of not greater than 4.00 to 1.00 for the period of four
consecutive fiscal quarters immediately following the consummation of such
acquisition; provided, further, that following such four consecutive fiscal
quarters for which the maximum Leverage Ratio is increased, the maximum Leverage
Ratio shall revert to 3.50 to 1.00 for not fewer than two fiscal quarters before
a subsequent Increase Leverage Notice is delivered to the Agent.
ARTICLE VI
EVENTS OF DEFAULTARTICLE VI EVENTS OF DEFAULTS
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    Failure to Make Payments. The Company or any other Borrower shall (i)
default in the payment when due of any principal of the Advances, and such
default shall continue unremedied for one or more Business Days or (ii) default,
and such default shall continue unremedied for ten or more days, in the payment
when due of any interest on the Advances or (iii) default, and such default
shall continue unremedied for 30 or more days from the date of notice of such
default, in the payment when due of any fees or any other amounts owing
hereunder; or





--------------------------------------------------------------------------------

Exhibit 10.01


(b)    Breach of Representation or Warranty. Any representation or warranty made
by the Company or any Designated Subsidiary herein, in any Designation Agreement
or in any certificate or statement delivered pursuant hereto or thereto shall
prove to be false or misleading in any material respect on the date as of which
made or deemed made; or
(c)    Breach of Covenants. The Company shall fail to perform or observe any
agreement, covenant or obligation arising under this Agreement (except those
described in subsections (a) or (b) above), and, if capable of being remedied,
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Company by the Agent; provided that there shall be
deducted from such number of days any grace period utilized by the Company in
notifying the Agent of such Default pursuant to Section 5.01(a)(iv); or
(d)    Default Under Other Agreements. The Company or any of its Subsidiaries
shall default in the payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) of any amount owing in respect of
any Indebtedness in the principal amount of $125,000,000 or more and such
default shall continue beyond any applicable grace period; or the Company or any
of its Subsidiaries shall default in the performance or observance of any
obligation or condition with respect to any Indebtedness or any other event
shall occur or condition exist, if the effect of such default, event or
condition is to accelerate the maturity of any such Indebtedness or to permit
the holder or holders thereof, or any trustee or agent for such holders, to
accelerate the maturity of any such Indebtedness, unless, in each case, waived
by such holder or holders, or any such Indebtedness shall become or be declared
to be due and payable prior to its stated maturity other than as a result of a
regularly scheduled payment, and the principal amount of such Indebtedness
exceeds $125,000,000; or
(e)    Bankruptcy, etc. (i) The Company, any other Borrower or any Material
Subsidiary shall commence a voluntary case concerning itself under the
Bankruptcy Code; or (ii) an involuntary case is commenced against the Company or
any Material Subsidiary and the petition is not controverted within 30 days, or
is not dismissed within 60 days, after commencement of the case; or (iii) a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Company or any Material
Subsidiary or the Company or any Material Subsidiary commences any other
proceedings under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Material Subsidiary or there is commenced against the Company or any Material
Subsidiary any such proceeding which remains undismissed for a period of 60
days; or (iv) any order of relief or other order approving any such case or
proceeding is entered; or (v) the Company or any Material Subsidiary is
adjudicated insolvent or bankrupt; or (vi) the Company or any Material
Subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or (vii) the Company or any Material Subsidiary makes a
general assignment for the benefit of creditors; or (viii) the Company or any
Material Subsidiary shall fail to pay, or shall state that it is unable to pay,
or shall be unable to pay, its debts generally as they become due; or (ix) the
Company or any Material Subsidiary shall by any act or failure to act consent
to, approve of or acquiesce in any of the foregoing; or (x) any corporate action
is taken by the Company or any Material Subsidiary for the purpose of effecting
any of the foregoing; or
(f)    ERISA. The Company or any member of its ERISA Controlled Group shall fail
to pay when due an amount or amounts aggregating in excess of $125,000,000 for
which it shall have become liable under Title IV of ERISA; or notice of intent
to terminate a Plan or Plans having aggregate Unfunded Benefit Liabilities in
excess of $100,000,000 shall be filed under Title IV of ERISA by the Company or
any member of its ERISA Controlled Group, any plan administrator or any
combination of the foregoing; or the





--------------------------------------------------------------------------------

Exhibit 10.01


PBGC shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer, any Plan or Plans having
aggregate Unfunded Benefit Liabilities in excess of $100,000,000 or a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Plan or Plans having aggregate Unfunded Benefit
Liabilities in excess of $100,000,000 must be terminated; or there shall occur a
complete or partial withdrawal from, or a default within the meaning of Section
4219(c)(5) of ERISA with respect to, one or more Multiemployer Plans which could
cause the Company or one or more members of the ERISA Controlled Group to incur
a current payment obligation in excess of $125,000,000 if not paid when due; or
(g)    Judgments. One or more judgments or decrees in an aggregate amount of
$125,000,000 or more shall be entered by a court against the Company or any of
its Subsidiaries and (i) any such judgments or decrees shall not be stayed,
discharged, paid, bonded or vacated within 30 days or (ii) enforcement
proceedings shall be commenced by any creditor on any such judgments or decrees;
provided, however, that any such judgment or order shall not be an Event of
Default under this Section 6.01(g) if and for so long as (i) the amount of such
judgment or order is covered by a valid and binding policy of insurance, with
deductible or self-insured retention consistent with industry practices, between
the defendant and the insurer covering payment thereof and (ii) such insurer,
which shall be rated at least “A-” by A.M. Best Company, has been notified of,
and has not disputed the claim made for payment of, the amount of such judgment
or order; or
(h)    Change in Control. At any time on or after the Effective Date a Change in
Control shall have occurred; or
(i)    Guaranty. So long as any Subsidiary of the Company is a Designated
Subsidiary, any provision of Article VII shall for any reason cease to be valid
and binding on or enforceable against the Company, or the Company shall so state
in writing;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by written notice to the Company and the other
Borrowers, declare the obligation of each Lender to make Advances (other than
Revolving Credit Advances deemed to have been made by an Issuing Bank or a
Lender pursuant to Section 2.04(c)) and of the Issuing Banks to issue Letters of
Credit to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
written notice to the Company and the other Borrowers, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code, (A) the obligation of each Lender to make Advances (other than
Revolving Credit Advances deemed to have been made by an Issuing Bank or a
Lender pursuant to Section 2.04(c)) and of the Issuing Banks to issue Letters of
Credit shall automatically be terminated and (B) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Borrower.
SECTION 6.02. Actions in Respect of Letters of Credit Upon Default. If any Event
of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrowers to, and forthwith upon such demand the Borrowers
will, (a)





--------------------------------------------------------------------------------

Exhibit 10.01


pay to the Agent on behalf of the Lenders in same day funds at the Agent's
office designated in such demand, for deposit in the L/C Cash Deposit Account,
an amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding, together with the reasonably anticipated amount of fees, expenses
and other amounts related thereto as specified by the applicable Issuing Bank
(the “Required Amount”) or (b) make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Required Lenders. If
at any time the Agent determines that any funds held in the L/C Cash Deposit
Account are subject to any right or interest of any Person other than the Agent
and the Lenders or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrowers will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate applicable Required Amount over (b) the total
amount of funds, if any, then held in the L/C Cash Deposit Account that are free
and clear of any such right and interest. Upon the drawing of any Letter of
Credit, to the extent funds are on deposit in the L/C Cash Deposit Account, such
funds shall be applied to reimburse the Issuing Banks to the extent permitted by
applicable law, and if so applied, then such reimbursement shall be deemed a
repayment of the corresponding Advance in respect of such Letter of Credit.
After all such Letters of Credit shall have expired or been fully drawn upon and
all other obligations of the Borrowers hereunder and under the Notes shall have
been paid in full, the balance, if any, in such L/C Cash Deposit Account shall
be promptly returned to the Borrowers or to such other Persons as shall be
legally entitled thereto.
ARTICLE VII
GUARANTYARTICLE VII GUARANTY
SECTION 7.01. Guaranty. The Company hereby absolutely, unconditionally and
irrevocably guarantees, as a guarantee of payment and not of collection, the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, all obligations of
each other Borrower now or hereafter existing under or in respect of this
Agreement and the Notes (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Agent or any other
Lender in enforcing any rights under this Article VII. Without limiting the
generality of the foregoing, the Company's liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by any such
Borrower to the Agent or any Lender under or in respect of this Agreement or the
Notes but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Borrower.
SECTION 7.02. Guaranty Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Lender with respect thereto. The obligations of the Company under or in respect
of this Article VII are independent of the Guaranteed Obligations or any other
obligations of any other Borrower under or in respect of this Agreement and the
Notes, and a separate action or actions may be brought and prosecuted against
the Company to enforce this Article VII, irrespective of whether any action is
brought against any Borrower or whether any Borrower is joined in any such
action or actions. The liability of the Company under this Article VII shall be
irrevocable, absolute and unconditional irrespective of, and the Company hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to, any or all of the following:





--------------------------------------------------------------------------------

Exhibit 10.01


(a)    any lack of validity or enforceability of this Agreement (other than this
Article VII), the Notes or any agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Borrower under or in respect of this Agreement or the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or the
Notes, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower or any of its
Subsidiaries or otherwise;
(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement or the Notes or any other
assets of any Borrower or any of its Subsidiaries;
(e)    any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;
(f)    any failure of any Lender or the Agent to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to such Lender or the Agent (the Company waiving any duty on the
part of the Lenders and the Agent to disclose such information); or
(g)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
or the Agent that might otherwise constitute a defense available to, or a
discharge of, the Company (in its capacity as guarantor), any Borrower or any
other guarantor or surety.
This Article VII shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by any Lender or the Agent or any other
Person upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, all as though such payment had not been made.
SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Article VII and any requirement that
any Lender or the Agent protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Borrower or any other Person or any collateral.
(b)    The Company hereby unconditionally and irrevocably waives any right to
revoke this Article VII and acknowledges that the guaranty under this Article
VII is continuing in nature and applies to all Guaranteed Obligations, whether
existing now or in the future.
(c)    The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender or the Agent





--------------------------------------------------------------------------------

Exhibit 10.01


that in any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of the Company or other rights of the Company to proceed against any Borrower,
any other guarantor or any other Person or any collateral and (ii) any defense
based on any right of set-off or counterclaim against or in respect of the
obligations of the Company hereunder.
(d)    The Company hereby unconditionally and irrevocably waives any duty on the
part of any Lender or the Agent to disclose to the Company any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower or any of its Subsidiaries
now or hereafter known by such Lender or the Agent.
(e)     The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.
SECTION 7.04. Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Guaranteed Obligations
under or in respect of this Article VII, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender or the Agent against any Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Article VII shall have been paid in full in cash and such Borrower's status as a
Designated Subsidiary shall have expired or been terminated. If the Company
exercises rights of subrogation and receives any amounts from any Designated
Subsidiary in violation of the immediately preceding sentence (it being
understood that transfers between the Company and a Designated Subsidiary in the
ordinary course of business pursuant to the operation of the Company's cash
management system shall not constitute such a violation) at any time prior to
the later of (a) the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Article VII and (b) the expiration or
termination of such Borrower's status as a Designated Subsidiary, such amounts
shall be received and held in trust for the benefit of the Lenders and the
Agent, shall be segregated from other property and funds of the Company and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Article VII, whether matured or unmatured, in accordance with the terms of this
Agreement, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Article VII thereafter arising. If (i) the Company
shall make payment to any Lender or the Agent of all or any part of the
Guaranteed Obligations in respect of a Designated Subsidiary, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Article VII
shall have been paid in full in cash and (iii) such Borrower's status as a
Designated Subsidiary shall have expired or been terminated, the Lenders and the
Agent will, at the Company's request and expense, execute and deliver to the
Company appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to the Company of an
interest in the Guaranteed Obligations resulting from such payment made by the
Company in respect of such Designated Subsidiary pursuant to this Article VII.
SECTION 7.05. Continuing Guaranty; Assignments. The guaranty under this Article
VII is a continuing guaranty and shall (a) remain in full force and effect until
the later of (i) the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Article VII and (ii) the





--------------------------------------------------------------------------------

Exhibit 10.01


Termination Date, (b) be binding upon the Company, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Lenders and the Agent
and their successors, transferees and assigns. Without limiting the generality
of clause (c) of the immediately preceding sentence, any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitments,
the Advances owing to it and the Note or Notes held by it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, in each case as and
to the extent provided in Section 9.07. The Company shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.
ARTICLE VIII
THE AGENTARTICLE VIII THE AGENT
SECTION 8.01. Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Citibank to act on its behalf as the Agent
hereunder and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders and the Issuing Banks, and the Borrowers shall not have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
SECTION 8.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.
SECTION 8.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders; provided that the Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Agent to liability or that is contrary to this Agreement or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any debtor relief law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any debtor relief law; and





--------------------------------------------------------------------------------

Exhibit 10.01


(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.
(b)    The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and Article VI), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Agent in writing by a Borrower or a Lender.
(c)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.
SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Agent may presume that such condition is satisfactory to such Lender or
Issuing Bank unless the Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Advance or the issuance
of such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
SECTION 8.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not promptly reimbursed by the Company), from and against
such Lender's Ratable Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent's gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its Ratable Share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Company. In





--------------------------------------------------------------------------------

Exhibit 10.01


the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by the Agent, any Lender or a third party.
(b)    Each Lender severally agrees to indemnify the Issuing Banks (to the
extent not promptly reimbursed by the Company) from and against such Lender's
Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of this
Agreement or any action taken or omitted by such Issuing Bank hereunder or in
connection herewith; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank's gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Company under Section
9.04, to the extent that such Issuing Bank is not promptly reimbursed for such
costs and expenses by the Company.
(c)    The failure of any Lender to reimburse the Agent or any Issuing Bank
promptly upon demand for its Ratable Share of any amount required to be paid by
the Lenders to the Agent as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse the Agent or any Issuing Bank for its
Ratable Share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Agent or any Issuing Bank for such other
Lender's Ratable Share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective Ratable Shares of any amounts paid under this Section 8.05 that are
subsequently reimbursed by the Company.
SECTION 8.06. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub‑agents appointed by the Agent. The Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Agent and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the Commitments as well as activities as
Agent. The Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Agent acted with gross
negligence or willful misconduct in the selection of such sub‑agents.
SECTION 8.07. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders, the Issuing Banks and the Company. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a successor Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.





--------------------------------------------------------------------------------

Exhibit 10.01


(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Company and such Person remove
such Person as Agent and, in consultation with the Company, appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders or the Issuing Banks, the
retiring or removed Agent shall continue to hold such collateral security until
such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and Issuing Bank directly,
until such time, if any, as the Required Lenders appoint a successor Agent as
provided for above. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Agent, and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder. The fees payable by the Company to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed Agent’s
resignation or removal hereunder, the provisions of this Article and Section
9.04 shall continue in effect for the benefit of such retiring or removed Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring or removed Agent
was acting as Agent.
(d)    Any resignation pursuant to this Section by a Person acting as Agent
shall, unless such Person shall notify the Company and the Lenders otherwise,
also act to relieve such Person and its Affiliates of any obligation to issue
new, or extend existing, Letters of Credit where such issuance or extension is
to occur on or after the effective date of such resignation. Upon the acceptance
of a successor’s appointment as Agent hereunder, (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank, (ii) the retiring Issuing Bank shall be
discharged from all of its duties and obligations hereunder and (iii) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.
SECTION 8.08. Non-Reliance on Agent and Other Lenders. Each Lender and Issuing
Bank acknowledges that it has, independently and without reliance upon the Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any related agreement or any document furnished hereunder.
SECTION 8.09. Other Agents. Each Lender hereby acknowledges that no Arranger, no
syndication agent and no documentation agent nor any other Lender designated as
any “Agent” (other than the Agent) on the signature pages or the cover hereof
has any obligation, responsibility or liability hereunder other than in its
capacity as a Lender.





--------------------------------------------------------------------------------

Exhibit 10.01


SECTION 8.10. Certain ERISA Matters. (a) Each Lender(x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Agent and not, for
the avoidance of doubt, to or for the benefit of any Borrower, that at least one
of the following is and will be true:
(i)such Lender is not using “plan assets”(within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts),PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager”(within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the Letters
of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Advances, the Letters of Credit,
the Commitments and this Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Agent, in its sole discretion, and such Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agent and not, for the avoidance of doubt, to or for the benefit
of any Borrower, that the Agent is not a fiduciary with respect to the assets of
such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Advances, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Agent under this Agreement or any documents
related hereto).
A used in this Section:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.





--------------------------------------------------------------------------------

Exhibit 10.01


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


ARTICLE IX
MISCELLANEOUSARTICLE IX MISCELLANEOUS
SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by the
Company or any other Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Lenders affected
thereby, do any of the following: (a) waive any of the conditions specified in
Section 3.01 or 3.02, (b) increase or extend the Commitments of the Lenders
(other than in accordance with Section 2.19 or Section 2.20) or subject the
Lenders to any additional obligations, (c) reduce the principal of, or interest
on, the Revolving Credit Advances or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Revolving Credit Advances or any fees or other amounts payable
hereunder (other than in accordance with Section 2.20) , (e) change the
percentage of the Revolving Credit Commitments or of the aggregate unpaid
principal amount of the Revolving Credit Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (f) release or otherwise limit the Company's liability with respect
to its obligations under Article VII or (g) amend this Section 9.01; and
provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note, (y) no amendment, waiver or consent shall, unless in writing and
signed by each of the Issuing Banks in addition to the Lenders required above to
take such action, affect the rights or duties of any of the Issuing Banks in
their capacities as such under this Agreement and (z) no amendment, waiver or
consent of Section 9.07(g) shall, unless in writing and signed by each Lender
that has granted a funding option to an SPC in addition to the Lenders required
above to take such action, affect the rights or duties of such Lender or SPC
under this Agreement or any Note.
SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:
(i)    if to the Company or any other Borrower, to it at 200 South Wilcox Drive,
Kingsport, Tennessee 37662, Attention of Treasurer (Facsimile No. 423-224-0165;
Telephone No. 423-229-2000);
(ii)    if to the Agent, to Citibank, N.A. at 1615 Brett Road, Building #3, New
Castle, Delaware 19720, Attention of Bank Loan Syndications; (Facsimile No.
(212) 994-0961; Telephone No. (302) 894-6088; Email: GLAgentOfficeOps@citi.com);
(iii)    if to any Issuing Bank, to it at the address provided in writing to the
Agent and the Company at the time of its appointment as an Issuing Bank
hereunder;





--------------------------------------------------------------------------------

Exhibit 10.01


(iv)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Article II if
such Lender or Issuing Bank, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or any Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform.
(i)    Each Borrower agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Issuing Banks and
the other Lenders by posting the Communications on DebtDomain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Agent’s transmission of communications through the Platform.





--------------------------------------------------------------------------------

Exhibit 10.01


“Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Borrower provides to the Agent
pursuant to this Agreement or the transactions contemplated therein which is
distributed to the Agent any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.
SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all reasonable due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. The Company further agrees to pay on demand all costs and expenses of
the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 9.04(a).
(b)    The Company agrees to indemnify and hold harmless the Agent and each
Lender and each of their Affiliates and their officers, directors, employees,
agents, partners and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or (ii) the actual or alleged presence of any Material of
Environmental Concern on any property of the Company or any of its Subsidiaries
or any Environmental Claim or other liability relating to any Environmental Law
relating in any way to the Company or any of its Subsidiaries, except to the
extent such claim, damage, loss, liability or expense is found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party's gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 9.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Company, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Company also agrees not to
assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.
(c)    If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period





--------------------------------------------------------------------------------

Exhibit 10.01


for such Advance, as a result of a payment or Conversion pursuant to
Section 2.09(d) or (e), 2.11 or 2.13, acceleration of the maturity of the Notes
pursuant to Section 6.01 or for any other reason, or by an Eligible Assignee to
a Lender other than on the last day of the Interest Period for such Advance upon
an assignment of rights and obligations under this Agreement pursuant to Section
9.07 as a result of a demand by the Company pursuant to Section 9.07(a), such
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance. A certificate as to the
amount of such compensation, submitted to the Company and the Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.
(d)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.12, 2.15 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Company or any Borrower
against any and all of the obligations of the Company or any Borrower now or
hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the applicable Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.
SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and upon satisfaction of the conditions precedent set forth in Section 3.01
and thereafter shall be binding upon and inure to the benefit of the Borrower,
the Agent and each Lender and their respective successors and assigns, except
that the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of all of the Lenders (and any
other attempted assignment or transfer by the Borrower shall be null and void).
SECTION 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent





--------------------------------------------------------------------------------

Exhibit 10.01


expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that (in each case with respect to any Commitment) any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it (in
each case with respect to any Commitment) or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000 unless each of the Agent and, so long
as no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five Business Days after having
received notice thereof;
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Revolving Credit
Commitments if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Commitments.





--------------------------------------------------------------------------------

Exhibit 10.01


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of the Company’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person or a holding company, investment vehicle or trust for or owned by
and operated for the primary benefit of a natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit in accordance with its Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.13 and 9.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered





--------------------------------------------------------------------------------

Exhibit 10.01


to it and a register for the recordation of (and shall record in such register)
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Advances owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Company and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, the Agent or any Issuing Bank, sell participations to
any Person (other than a natural Person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrowers, the Agent, the Issuing
Banks and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 8.05 with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to Section
9.01 that affects such Participant. Each Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.12 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant agrees to be subject to the
provisions of Section 2.22 as if it were an assignee under paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 8.05 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.15 as though it were a Lender.
Each Lender that sells a participation agrees, at the Borrower's request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 2.22 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.05 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.16 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or other obligations hereunder (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under this
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register





--------------------------------------------------------------------------------

Exhibit 10.01


(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that is organized under the laws of a jurisdiction outside of the United States
shall not be entitled to the benefits of Section 2.15 unless the Company is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.15(e) as though
it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority having
jurisdiction over such lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(g)    Each Lender may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Advance that such Lender is obligated to
fund under this Agreement (and upon the exercise by such SPC of such option to
fund, such Lender's obligations with respect to such Advance shall be deemed
satisfied to the extent of any amounts funded by such SPC); provided, however,
that (i) such Lender's obligations under this Agreement (including, without
limitation, its Commitment to the Company hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) each Borrower, the Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement, (iv)
any such option granted to an SPC shall not constitute a commitment by such SPC
to fund any Advance, (v) neither the grant nor the exercise of such option to an
SPC shall increase the costs or expenses or otherwise increase or change the
obligations of any Borrower under this Agreement (including, without limitation,
its obligations under Section 2.15) and (vi) no SPC shall have any right to
approve any amendment or waiver of any provision of this Agreement or any Note,
or any consent to any departure by any Borrower therefrom, except to the extent
that such amendment, waiver or consent would reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such grant of funding option, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
grant of funding option. Each party to this Agreement hereby agrees that no SPC
shall be liable for any indemnity or payment under this Agreement for which a
Lender would otherwise be liable. In furtherance of the foregoing, each party
hereto hereby agrees (which agreements shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.
SECTION 9.08. Confidentiality. Each of the Agent, the Lenders and the Issuing
Banks agree to maintain the confidentiality of the Confidential Information (as
defined below), except that Confidential Information may be disclosed on a
confidential basis (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies





--------------------------------------------------------------------------------

Exhibit 10.01


hereunder or any action or proceeding relating to this Agreement or the
enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to any Borrower and
its obligations, this Agreement or payments hereunder and credit insurers; (g)
on a confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or this Agreement or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to this Agreement; (h) with the consent of the Company; or
(i) to the extent such Confidential Information (x) becomes available to the
Agent, any Lender, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company or (y) becomes
publicly available other than as a result of a breach of confidentiality
obligations known to the Agent, such Lender or such Issuing Bank.
For purposes of this Section, “Confidential Information” means all information
received from the Company or any of its Subsidiaries relating to the Company or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Agent, any Lender or any Issuing Bank
on a nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries; provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information.
SECTION 9.09. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than 15 Business Days’ notice in the
case of any Subsidiary so designated after the Effective Date, notify the Agent
that the Company intends to designate a Subsidiary as a “Designated Subsidiary”
for purposes of this Agreement. On or after the date that is 15 Business Days
after such notice, upon delivery to the Agent and each Lender of a Designation
Agreement duly executed by the Company and the respective Subsidiary and
substantially in the form of Exhibit F hereto, such Subsidiary shall thereupon
become a “Designated Subsidiary” for all purposes of this Agreement, and, upon
fulfillment of the applicable conditions set forth in Section 3.02 and after
such Designation Agreement is accepted by the Agent, such Subsidiary shall
thereupon become a Designated Subsidiary for all purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Agent shall promptly notify each Lender of the Company’s notice of such
pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.09(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.
If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing a branch or an Affiliate of such Lender to act as the
Lender in respect of such Designated Subsidiary.





--------------------------------------------------------------------------------

Exhibit 10.01


As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Borrower, and in
any event no later than ten Business Days after the delivery of such notice, for
a Designated Subsidiary that is organized under the laws of a jurisdiction other
than of the United States or a political subdivision thereof, any Lender that
may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph or
for which such Designated Subsidiary is against such Lender’s internal policies
(a “Protesting Lender”) shall so notify the Company and the Agent in writing.
With respect to each Protesting Lender, the Company shall, effective on or
before the date that such Designated Subsidiary shall have the right to borrow
hereunder, either (A) notify the Agent and such Protesting Lender that the
Commitments of such Protesting Lender shall be terminated; provided that such
Protesting Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and/or Letter of Credit reimbursement
obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company or the relevant
Designated Subsidiary (in the case of all other amounts), or (B) cancel its
request to designate such Subsidiary as a “Designated Subsidiary” hereunder.
(b)    Termination. Upon the request of the Company and the payment and
performance in full of all of the indebtedness, liabilities and obligations
under this Agreement of any Designated Subsidiary, then, so long as at the time
no Notice of Revolving Credit Borrowing or Notice of Issuance is outstanding,
such Subsidiary’s status as a “Designated Subsidiary” shall terminate upon
notice to such effect from the Agent to the Lenders (which notice the Agent
shall give promptly, and only upon its receipt of a request therefor from the
Company). Thereafter, the Lenders shall be under no further obligation to make
any Advances hereunder to such Designated Subsidiary.
SECTION 9.10. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.
SECTION 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or PDF
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
(b)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.





--------------------------------------------------------------------------------

Exhibit 10.01


(c)    The obligation of the Company and each other Borrower in respect of any
sum due from it in any currency (the “Primary Currency”) to any Lender or the
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Agent (as the case may be), of any sum adjudged to be so due in
such other currency, such Lender or the Agent (as the case may be) may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender or the Agent (as
the case may be) in the applicable Primary Currency, the Company and each other
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender or the Agent (as the case may be) against such loss,
and if the amount of the applicable Primary Currency so purchased exceeds such
sum due to any Lender or the Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Agent (as the case may be) agrees to remit
to the Company or such other Borrower such excess.
SECTION 9.13. Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any Note shall affect any right
that the Agent or any Lender or may otherwise have to bring any action or
proceeding relating to this Agreement or any Note against any Borrower or its
properties in the courts of any jurisdiction. Each Designated Subsidiary hereby
agrees that service of process in any such action or proceeding brought in the
any such New York State court or in such federal court may be made upon the
Company at its address set forth in Section 9.02 and each such Borrower hereby
irrevocably appoints the Company its authorized agent to accept such service of
process, and agrees that the failure of the Company to give any notice of any
such service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. The Company hereby
further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Company at its address
specified pursuant to Section 9.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction..
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
SECTION 9.14. No Liability of the Issuing Banks. No Liability of the Issuing
Banks. Each Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit





--------------------------------------------------------------------------------

Exhibit 10.01


with respect to its use of such Letter of Credit. Neither an Issuing Bank nor
any of its officers or directors shall be liable or responsible for: (a) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the applicable Borrower
shall have a claim against such Issuing Bank, and such Issuing Bank shall be
liable to such Borrower, to the extent of any direct, but not consequential,
damages suffered by such Borrower that such Borrower proves were caused by (i)
such Issuing Bank's willful misconduct or gross negligence as determined in a
final, nonappealable judgment by a court of competent jurisdiction in
determining whether documents presented under any Letter of Credit comply with
the terms of such Letter of Credit or (ii) such Issuing Bank's willful failure
to make lawful payment under a Letter of Credit after the presentation to it of
a draft and certificates strictly complying with the terms and conditions of the
Letter of Credit. In furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.
SECTION 9.15. Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the Company)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred.
SECTION 9.16. Power of Attorney. Each Subsidiary of the Company may from time to
time authorize and appoint the Company as its attorney-in-fact to execute and
deliver (a) any amendment, waiver or consent in accordance with Section 9.01 on
behalf of and in the name of such Subsidiary and (b) any notice or other
communication hereunder, on behalf of and in the name of such Subsidiary. Such
authorization shall become effective as of the date on which such Subsidiary
delivers to the Agent a power of attorney enforceable under applicable law and
any additional information to the Agent as necessary to make such power of
attorney the legal, valid and binding obligation of such Subsidiary.
SECTION 9.17. Patriot Act. Each Lender hereby notifies the Company, each other
Borrower and each other obligor or grantor (each a “Loan Party”) that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”)), that it is required to obtain, verify
and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Act.
SECTION 9.18. No Fiduciary Duties. Each Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, such Borrower and its Affiliates, on the one hand, and the
Agent, the Arrangers, the syndication agent, the documentation agents, the
Issuing Banks, the Lenders and their respective Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Agent, the Issuing Banks, the
Lenders and or respective Affiliates and no such duty will be deemed to have
arisen in connection with any such transactions or communications.





--------------------------------------------------------------------------------

Exhibit 10.01


SECTION 9.19. Waiver of Jury Trial. Each of the Company, each other Borrower,
the Agent and the Lenders hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.
SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.





--------------------------------------------------------------------------------

Exhibit 10.01


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Loan Market Association” means the London trade association, which is the
self-described authoritative voice of the syndicated loan markets in Europe, the
Middle East and Africa.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


[Signature Page to Eastman Credit Agreement]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
EASTMAN CHEMICAL COMPANY


By:__________________________
Name:
Title:


CITIBANK, N.A.,
as Agent
By:__________________________
Name:
Title:
Initial Lenders
CITIBANK, N.A.
By:__________________________
Name:
Title:
JPMORGAN CHASE BANK, N.A.
By:__________________________
Name:
Title:





--------------------------------------------------------------------------------

Exhibit 10.01


BANK OF AMERICA, N.A.
By:__________________________
Name:
Title:
BARCLAYS BANK PLC
By:__________________________
Name:
Title:
MIZUHO BANK, LTD.
By:__________________________
Name:
Title:
MORGAN STANLEY BANK, N.A.
By:__________________________
Name:
Title:
WELLS FARGO BANK, NATIONAL ASSOCIATION
By:__________________________
Name:
Title:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By:__________________________
Name:
Title:
By:__________________________
Name:
Title:
HSBC BANK USA, NATIONAL ASSOCIATION
By:__________________________
Name:





--------------------------------------------------------------------------------

Exhibit 10.01


Title:
MUFG BANK, LTD.
By:__________________________
Name:
Title:
ROYAL BANK OF CANADA
By:__________________________
Name:
Title:
SUMITOMO MITSUI BANKING CORPORATION
By:__________________________
Name:
Title:
By:__________________________
Name:
Title:
SUNTRUST BANK
By:__________________________
Name:
Title:
THE NORTHERN TRUST COMPANY
By:__________________________
Name:
Title:
UNICREDIT BANK AG, NEW YORK BRANCH
By:__________________________
Name:
Title:
By:__________________________
Name:
Title:





--------------------------------------------------------------------------------

Exhibit 10.01


SCHEDULE I
EASTMAN CHEMICAL COMPANY
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
COMMITMENTS




Name of Initial Lender
Revolving Credit Commitment
Letter of Credit Commitment of Initial Issuing Banks
Citibank, N.A.
$140,000,000
$62,500,000
JPMorgan Chase Bank, N.A.
$140,000,000
$62,500,000
Bank of America, N.A.
$140,000,000
$62,500,000
Barclays Bank PLC
$110,000,000
 
Mizuho Bank, Ltd.
$110,000,000
 
Morgan Stanley Bank, N.A.
$110,000,000
 
Wells Fargo Bank, National Association
$110,000,000
$40,000,000
Credit Suisse AG, Cayman Islands Branch
$80,000,000
 
HSBC Bank USA, National Association
$80,000,000
 
MUFG Bank, Ltd.
$80,000,000
 
Royal Bank of Canada
$80,000,000
 
Sumitomo Mitsui Banking Corporation
$80,000,000
 
SunTrust Bank
$80,000,000
 
The Northern Trust Company
$80,000,000
 
UniCredit Bank AG, New York Branch
$80,000,000
 
 
 
 
Total:
$1,500,000,000
 





Article I.
Schedule 2.01(b) - Letters of Credit

PET del Caribe in the amount of $264,400.00 with Wells Fargo Bank as Issuing
Bank and with an expiration date of November 6, 2018


Article II.
Schedule 4.01(d) - Disclosed Litigation

NONE
Article III.
Schedule 4.01(i) - Tax Sharing Agreements

NONE
Article IV.
Schedule 4.01(m) - Environmental Matters

NONE


Article V.
Schedule 5.01(d)     

Article VI.Tax Filings with any Person Other than the Company and its
Subsidiaries





--------------------------------------------------------------------------------

Exhibit 10.01


NONE


Article VII.
Schedule 5.02(a) - Leases

NONE











--------------------------------------------------------------------------------

Exhibit 10.01


EXHIBIT A - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE
U.S.$_______________                    Dated: _______________, 20__
FOR VALUE RECEIVED, the undersigned, [EASTMAN CHEMICAL COMPANY] [DESIGNATED
SUBSIDIARY], a __________ corporation (the “Borrower”), HEREBY PROMISES TO PAY
to _________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender's Commitment
in figures] or, if less, the aggregate principal amount of the Revolving Credit
Advances made by the Lender to the Borrower pursuant to the Amended and Restated
Five-Year Credit Agreement dated as of October 25, 2018 among the Borrower,
[Eastman Chemical Company,] the Lender and certain other lenders parties
thereto, and Citibank, N.A. as Agent for the Lender and such other lenders (as
amended or modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined) outstanding on the Termination
Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
Both principal and interest in respect of each Revolving Credit Advance (i) in
Dollars are payable in lawful money of the United States of America to the Agent
at its account maintained at 399 Park Avenue, New York, New York 10043, in same
day funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Revolving Credit Advance owing
to the Lender by the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Promissory Note.
This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the Dollar amount first above mentioned, the indebtedness
of the Borrower resulting from each such Revolving Credit Advance being
evidenced by this Promissory Note, (ii) contains provisions for determining the
Dollar Equivalent of Advances denominated in Committed Currencies and
(iii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
EASTMAN CHEMICAL COMPANY [DESIGNATED SUBSIDIARY]
By __________________________
Title:ADVANCES AND PAYMENTS OF PRINCIPAL









--------------------------------------------------------------------------------

Exhibit 10.01


Date


Amount of
Advance
Amount of
Principal Paid
or Prepaid


Unpaid Principal
Balance


Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.01


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.01


EXHIBIT B - FORM OF NOTICE OF
REVOLVING CREDIT BORROWING
Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
1615 Brett Road, Building #3
New Castle, Delaware 19720
[Date]
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
The undersigned, [Eastman Chemical Company][Name of Designated Subsidiary],
refers to the Amended and Restated Five-Year Credit Agreement, dated as of
October 25, 2018 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto and Citibank, N.A., as
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Revolving Credit Borrowing
(the “Proposed Revolving Credit Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:
(i)    The Business Day of the Proposed Revolving Credit Borrowing is
_______________, 20__.
(ii)    The Type of Advances comprising the Proposed Revolving Credit Borrowing
is [Base Rate Advances] [Eurocurrency Rate Advances].
(iii)    The aggregate amount of the Proposed Revolving Credit Borrowing is
$_______________][for a Revolving Credit Borrowing in a Committed Currency, list
currency and amount of Revolving Credit Borrowing].
[(iv)    The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Revolving Credit Borrowing is _____ month[s].]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:
(A)    the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in subsections (d), (f)
and (m) thereof) [and in the Designation Agreement of the undersigned] are
correct, before and after giving effect to the Proposed Revolving Credit
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and
(B)    no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.
Very truly yours,





--------------------------------------------------------------------------------

Exhibit 10.01


EASTMAN CHEMICAL COMPANY [DESIGNATED SUBSIDIARY]
By __________________________
Title:











--------------------------------------------------------------------------------

Exhibit 10.01


EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION
Assignment and Assumption


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.


1.    Assignor:        ________________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee:        ______________________________



______________________________
[for Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower(s):        Eastman Chemical Company



4.
Agent:            Citibank, N.A., as the administrative agent under the Credit
Agreement








--------------------------------------------------------------------------------

Exhibit 10.01


5.
Credit Agreement:    The $1,500,000,000 Amended and Restated Five-Year Credit
Agreement dated as of October 25, 2018 among Eastman Chemical Company, the
Lenders parties thereto, Citibank, N.A., as Agent, and the other agents parties
thereto



6.
Assigned Interest:



Assignor List each Assignor, as appropriate.
Assignee List each Assignee, as appropriate.
Facility Assigned Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g., “Revolving Credit Commitment,” “Letter of Credit Commitment,”
etc.)
Aggregate Amount of Commitment/Advances for all Lenders Amount to be adjusted by
the counterparties to take into account any payments or prepayments made between
the Trade Date and the Effective Date.
Amount of Commitment/Advances Assigned 
Percentage Assigned of Commitment/
Advances Set forth, to at least 9 decimals, as a percentage of the
Commitment/Advances of all Lenders thereunder.
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________] To be completed if the Assignor(s) and
the Assignee(s) intend that the minimum assignment amount is to be determined as
of the Trade Date.







--------------------------------------------------------------------------------

Exhibit 10.01












Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:______________________________
Title:




ASSIGNEE
[NAME OF ASSIGNEE]




By:______________________________
Title:




[Consented to and] To be added only if the consent of the Agent is required by
the terms of the Credit Agreement. Accepted:


CITIBANK, N.A., as
Agent




By: _________________________________
Title:


[Consented to:] To be added only if the consent of the Borrower and/or other
parties (e.g. Issuing Bank) is required by the terms of the Credit Agreement.


[NAME OF RELEVANT PARTY]




By: ________________________________
Title:







--------------------------------------------------------------------------------

Exhibit 10.01


ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.07(b)(v) and (vi) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
9.07(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(k) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction outside of the United
Stated, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.





--------------------------------------------------------------------------------

Exhibit 10.01


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.


 





--------------------------------------------------------------------------------

Exhibit 10.01


EXHIBIT D - FORM OF
OPINION OF COUNSEL
FOR THE BORROWER
[Effective Date]
To each of the Lenders parties
to the Amended and Restated Five-Year Credit
Agreement dated as of October 25, 2018
among Eastman Chemical Company,
said Lenders and Citibank, N.A.,
as Agent for said Lenders, and
to Citibank, N.A., as Agent
Eastman Chemical Company
Ladies and Gentlemen:
This opinion is furnished to you pursuant to Section 3.01(h)(iv) of the Amended
and Restated Five-Year Credit Agreement, dated as of October 25, 2018 (the
“Credit Agreement”), among Eastman Chemical Company (the “Borrower”), the
Lenders parties thereto and Citibank, N.A., as Agent for said Lenders. Terms
defined in the Credit Agreement are used herein as therein defined.
I am Assistant General Counsel and Assistant Secretary of the Borrower, and
offer these opinions in connection with the transactions contemplated by the
Credit Agreement. Capitalized terms used herein and not otherwise defined herein
have the meaning given to them in the Credit Agreement.
In connection with this opinion, I or people under my direct supervision have
examined originals or copies, certified or otherwise identified to my or their
satisfaction, of the following:
(1)    The Credit Agreement.
(2)    The documents furnished by the Borrower pursuant to Article III of the
Credit Agreement.
(3)    The Certificate of Incorporation of the Borrower and all amendments
thereto (the “Charter”).
(4)    The by-laws of the Borrower and all amendments thereto (the “By-laws”).
I have also examined the originals, or copies certified to my satisfaction, of
the documents listed in a certificate of the chief financial officer of the
Borrower, dated the date hereof (the “Certificate”), certifying that the
documents listed in such certificate are all of the indentures, loan or credit
agreements, leases, guarantees, mortgages, security agreements, bonds, notes and
other agreements or instruments, and all of the orders, writs, judgments,
awards, injunctions and decrees, that affect or purport to affect the Borrower's





--------------------------------------------------------------------------------

Exhibit 10.01


right to borrow money or the Borrower's obligations under the Credit Agreement
or the Notes. In addition, I have examined the originals, or copies certified to
my satisfaction, of such other corporate records of the Borrower, certificates
of public officials and of officers of the Borrower, and agreements, instruments
and other documents, as I have deemed necessary as a basis for the opinions
expressed below. As to questions of fact material to such opinions, I have, when
relevant facts were not independently established by me, relied upon
certificates of the Borrower or its officers or of public officials. I have
assumed the due execution and delivery, pursuant to due authorization, of the
Credit Agreement by the Initial Lenders and the Agent.
For purposes of this opinion, I have assumed, with your consent, that the Credit
Agreement constitutes the valid and binding obligation of each party thereto,
enforceable in accordance with its terms. I express no opinion as to the effect
on the opinions herein stated of the compliance or noncompliance of any party to
the Credit Agreement, other than the Borrower, with any state, federal or other
laws or regulations applicable to such party.
I am a member of the Bar of the State of Tennessee and the opinions expressed
herein are specifically limited to the law of the State of Tennessee, the
General Corporation Law of the State of Delaware and the Federal law of the
United States.
Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:
1.    The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
2.    The execution, delivery and performance by the Borrower of the Credit
Agreement and the Notes, and the consummation of the transactions contemplated
thereby, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) the Charter or the
By-laws or (ii) any law, rule or regulation applicable to the Borrower
(including, without limitation, Regulation X of the Board of Governors of the
Federal Reserve System) or (iii) any contractual or legal restriction contained
in any document listed in the Certificate or, to the best of my knowledge,
contained in any other similar document, and (iv) will not result in or require
the creation or imposition of any security interest or lien upon any of its
properties pursuant to the provisions of any agreement binding upon the Borrower
or its properties that is listed on the Certificate. The Credit Agreement and
the Notes have been duly executed and delivered on behalf of the Borrower.
3.    No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of the
Credit Agreement and the Notes.
4.    In any action or proceeding arising out of or relating to the Credit
Agreement or the Notes in any court of the State of Tennessee or in any Federal
court sitting in the State of Tennessee, such court would recognize and give
effect to the provisions of Section 9.10 of the Credit Agreement wherein the
parties thereto agree that the Credit Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
5.    To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against the Borrower or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Credit Agreement or
any of the Notes or the consummation of the transactions contemplated thereby
or,





--------------------------------------------------------------------------------

Exhibit 10.01


except as described in Schedule 4.01(d) to the Credit Agreement, that are likely
to have a materially adverse effect upon the financial condition or operations
of the Borrower or any of its Subsidiaries.
Yours very truly,


David A. Woodmansee
Vice President, Assistant General Counsel, and Assistant Secretary





--------------------------------------------------------------------------------

Exhibit 10.01


EXHIBIT E - FORM OF
COMPLIANCE CERTIFICATE




COMPLIANCE CERTIFICATE




The undersigned hereby certifies pursuant to Section 5.01(a)(iii) of the Amended
and Restated Five-Year Credit Agreement, dated as of October 25, 2018, among
Citibank, N.A., as Agent, Eastman Chemical Company (the “Company”) and the Banks
signatory thereto (as amended to date, the “Credit Agreement”; capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to them
therein) as follows:


(a)
I am the duly elected and acting [chief financial officer][treasurer] of the
Company, and as such, authorized to execute and deliver this certificate.



(b)
The financial statements (the “Financial Statements”) accompanying this
certificate pursuant to Section [5.01(a)(i)] [5.01(a)(ii)] of the Credit
Agreement fairly present the financial condition and the results of operations
of the Company and its Subsidiaries on the dates and for the periods indicated,
subject (if the Financial Statements are for an interim reporting period) to
normally recurring year-end adjustments.



(c)
I have reviewed the terms of the Credit Agreement and have made, or caused to be
made under my supervision, a review in reasonable detail of the business and
condition of the Company and its Subsidiaries during the accounting period
covered by the Financial Statements and as a result of such review I have
concluded that no Default or Event of Default has occurred during the period
commencing at the beginning of the accounting period covered by the Financial
Statements and ending on the date hereof.



(d)
Schedule 1 hereto sets forth the calculations I have performed, or caused to be
performed under my supervision, in order to determine whether the Company was in
compliance with the provisions of Section 5.03 as of the end of the accounting
period covered by the Financial Statements.



IN WITNESS WHEREOF, I have hereunto set my hand this ___ day of __________,
20__.




EASTMAN CHEMICAL COMPANY






By:____________________________
[Curtis E. Espeland
Executive Vice President and
Chief Financial Officer]









--------------------------------------------------------------------------------

Exhibit 10.01


EXHIBIT F - FORM OF
DESIGNATION AGREEMENT
[DATE]
To each of the Lenders
party to the Credit Agreement
(as defined below) and to Citibank, N.A.
as Agent for such Lenders
Ladies and Gentlemen:
Reference is made to the Amended and Restated Five-Year Credit Agreement dated
as of October 25, 2018 among Eastman Chemical Company (the “Company”), certain
other borrowers parties thereto, the Lenders from time to time party thereto,
Citibank, N.A., as Agent for said Lenders and the other agents named therein
(the “Credit Agreement”). Terms used herein and defined in the Credit Agreement
shall have the respective meanings ascribed to such terms in the Credit
Agreement.
Please be advised that the Company hereby designates its undersigned Subsidiary,
____________ (“Designated Subsidiary”), as a “Designated Subsidiary” under and
for all purposes of the Credit Agreement.
The Designated Subsidiary, in consideration of each Lender's agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:
(a)    The Designated Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of ______________________, having
an address as set forth on the signature page hereof.
(b)    The execution, delivery and performance by the Designated Subsidiary of
this Designation Agreement, the Credit Agreement and the Notes to be delivered
by it are within the Designated Subsidiary's corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (i) the
Designated Subsidiary's charter or by-laws or (ii) any law, rule or regulation
applicable to the Designated Subsidiary or (iii) any material contractual or
legal restriction binding on the Designated Subsidiary. The Designation
Agreement and the Notes delivered by it have been duly executed and delivered on
behalf of the Designated Subsidiary.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement, the Credit Agreement or the Notes to be delivered by it.
(d)    This Designation Agreement is, and the Notes to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated





--------------------------------------------------------------------------------

Exhibit 10.01


Subsidiary enforceable against the Designated Subsidiary in accordance with
their respective terms.
(e)    There is no pending or, to the knowledge of the Designated Subsidiary,
threatened action or proceeding affecting the Designated Subsidiary or any of
its Subsidiaries before any court, governmental agency or arbitrator which
purports to affect the legality, validity or enforceability of this Designation
Agreement, the Credit Agreement or any Note of the Designated Subsidiary.
[(f)    The information included in the Beneficial Ownership Certification
provided by the Designated Subsidiary to any Lender pursuant to the provisions
of the Credit Agreement is true and correct in all respects as of the date
hereof.]
This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
Very truly yours,
EASTMAN CHEMICAL COMPANY


By _________________________
Name:
Title:
[THE DESIGNATED SUBSIDIARY]
By__________________________
Name:
Title:                        
[Address]







